1:18-cv-01101-SEM-TSH # 50-1   Page 1 of 69                            E-FILED
                                              Monday, 13 May, 2019 05:51:14 PM
                                                  Clerk, U.S. District Court, ILCD




                    Exhibit 1
       1:18-cv-01101-SEM-TSH # 50-1             Page 2 of 69



                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

 Kelli Andrews,                                       )
                                                      )
                            Plaintiff,                )
 v.                                                   )     Case No. 18-cv-1101-SEM-TSH
                                                      )
 Bruce Rauner et al.,                                 )
                                                      )
                            Defendants.               )

  PLAINTIFF’S DECEMBER 6, 2018 RULE 33 DISCOVERY TO ALL DEFENDANTS

       Plaintiff by her undersigned attorneys, propounds the following requests for production

pursuant to Fed. R. Civ. P. 33 upon Defendants Bruce Rauner, The State of Illinois, John R.

Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois Department of Corrections, and

Wexford Health Sources, Inc.:

                            DEFINITIONS AND INSTRUCTIONS

       1.      The term “document” shall have the broadest possible meaning under the Federal

Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,

audio, video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the

possession and/or control of Defendants or known by Defendants to exist, whether or not

claimed to be privileged or otherwise excludable from discovery. Any document with any marks

or notations, including but limited to: initials; routing instructions; date stamps; and any

comment, marking, or notation of any character, is to be considered a separate document.

“Document” includes communications.

       2.       “Defendants,” shall refer to any of Defendants Bruce Rauner, The State of

Illinois, John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois Department of
       1:18-cv-01101-SEM-TSH # 50-1             Page 3 of 69



Corrections, and Wexford Health Sources, Inc., as well as their counsel and any consultants,

experts, investigators, representatives, agents or other Persons acting on their behalf.

        3.      These requests are to be responded to separately by each of the Defendants.

        4.      “You” and “your” shall be interpreted to mean the Defendant answering the

interrogatory, as well as well as their counsel and any consultants, experts, investigators,

representatives, agents or other Persons acting on their behalf.

        5.      “Logan” refers to the Logan Correctional Center.

        6.      “Relate,” “relating to,” or “regarding” shall mean directly or indirectly

mentioning or describing, pertaining to, being connected with, reflecting upon, or having any

logical or factual connection with a stated subject matter.

        7.      “Communications” shall refer to any form of communication, including but not

limited to letters, memos, e-mails, notes, text messages, electronic chats, correspondence,

recordings, or the like.

        8.      “Person” shall refer to any individual, corporation, partnership, organization, or

other legal entity.

                                      INTERROGATORIES

        1.      State the name, address and phone number of every person who participated in

answering these interrogatories.

        2.      Identify by name and address all persons who have knowledge of facts that relate

to any of the claims or defenses in this action, including but not limited to all persons who are

not listed in Defendant’s Rule 26 Initial Disclosures. If you answer this Interrogatory by

incorporating Documents, please list under oath the identities of any and all additional




                                                  2
       1:18-cv-01101-SEM-TSH # 50-1             Page 4 of 69



persons not listed in these Documents, or, if there are no such additional Persons with knowledge

responsive to the Interrogatory, please so state under oath.

       3.      For each Person with knowledge responsive to the previous Interrogatory, please

describe with particularity any categories of facts known by each such Person relating to the

claims or defenses in this action, including all categories of facts about which the Person may be

competent to testify at trial. If this Interrogatory is answered by incorporating Documents, please

state under oath whether there are any categories of facts known to any witness relating to the

claims or defenses in this action which are not reflected in the Documents upon which you rely;

in the event you fail to do so, Plaintiffs will assume the substance of the witnesses’ testimony is

strictly limited to what is contained in such Documents.

       4.      Identify by name and last known address all correctional staff and medical/mental

health workers who interacted with Tiffany Rusher from September 1, 2015 through May 31,

2016. For each person identified, provide their job title and the dates and shifts worked. If you

are unable to identify the names and last known addresses of each responsive person, then so

state under oath.

       5.      Identify by name and last known address of all correctional staff and

medical/mental health providers who had any responsibility for monitoring Tiffany Rusher from

September 1, 2015 through May 31, 2016. For each person identified, provide their job title and

the dates and shifts worked. If you are unable to identify the names and last known addresses of

each responsive person, then so state under oath

       6.      Identify by name and last known address all persons responsible for providing

mental health care at Logan Correctional Center at any time from September 1, 2015 through




                                                   3
       1:18-cv-01101-SEM-TSH # 50-1              Page 5 of 69



May 31, 2016. If you are unable to identify the names and last known addresses of each

responsive person, then so state under oath.

        7.      For any Document requested in Plaintiff’s discovery requests that has

been lost, discarded, destroyed, altered, or defaced, please identify each such Document as

completely as possible and state the approximate date it was lost, discarded, destroyed, altered,

or defaced; the circumstances and manner in which it was lost, discarded, destroyed, altered, or

defaced, including the identities of all Persons involved; the reasons for disposing of the

Document; the identity of any persons with knowledge of its content; and the identity of the last

person known to have seen it.

        8.      Please state whether any Defendant or the employee or agent of any Defendant

acted inconsistently with any of the policies and practices of the Logan Correctional Center, the

Illinois Department of Corrections, or Wexford at any time during the events described in the

complaint. If the answer is in the affirmative, please identify: (a) particular policy or practice that

was violated; (b) the individual(s) who violated each such policy or practice; and (c) any

discipline that resulted from that violation.

        9.      For any Affirmative Defenses pled in this matter, please describe the entire

factual basis or bases supporting those defenses. The information sought by this Interrogatory is

not a mere recitation of the statutory sections invoked. Plaintiff requests that you provide a

detailed description of every fact and legal basis on which the defense is asserted so that Plaintiff

may have the opportunity to investigate by way of additional discovery requests. For instance, if

there is any physical, documentary, or testimonial evidence which supports any such defense,

please identify it specifically.




                                                  4
      1:18-cv-01101-SEM-TSH # 50-1              Page 6 of 69



       10.     State the date upon which You first became aware that Tiffany Rusher was in

need of mental health care.

       11.     State each action You took to provide Tiffany Rusher with an appropriate level of

mental health care, and the date upon which You took each such action.

       12.     State each action You took to ensure that Tiffany Rusher was receiving an

appropriate level of mental health care from others, the other person or persons who were to

provide such care, and the date upon which You took each such action.

       13.     Describe each action You took to ensure that Tiffany Rusher had access to

programs, services, and human contact, and the date upon which You took such action.

       14.     Describe all steps which You took in connection with discharge planning for

Tiffany Rusher, including without limitation any steps You in connection with commitment

proceedings and commitment to a mental health hospital.

       15.     State the date on which you became aware that Illinois had no provision to

provide hospital level mental health care to prisoners confined in the Illinois Department of

Corrections.

       16.     State the date on which you became aware that there were prisoners confined in

the Illinois Department of Corrections who were in need of hospital level mental health care.

       17.     Regarding the previous interrogatory, describe each action You too to make

hospital level mental health care available to prisoners confined in the Illinois Department of

Corrections who were in need of such care.

       18.     State all reasons (if any) that prisoners confined in the Illinois Department of

Corrections who were in need of hospital level of mental health care were not transferred to one

of the state mental health hospitals operated by the Illinois Department of Human Services.



                                                 5
       1:18-cv-01101-SEM-TSH # 50-1               Page 7 of 69



        19.     To Defendants in their individual capacities only, including Wexford: For

punitive damage purposes, please state your net financial worth (in dollars). Additionally, please

describe how that net worth has been calculated, including Defendant’s yearly salary, and list

any and all assets of value in excess of $2,500 (including a description of any ownership of real

estate, vehicles, stock, mutual funds, etc.), and all liabilities in excess of $2,500.




Dated: December 6, 2018                           /s/ Alan Mills        .
                                                Alan Mills - alan@uplcchicago.org
                                                Liz Mazur – liz@uplcchicago.org
                                                Nicole Schult - Nicole@uplcchicago.org
                                                Uptown People’s Law Center
                                                4413 North Sheridan Rd.
                                                Chicago, Illinois 60640
                                                Tel: (773) 769-1411
                                                Fax: (773) 769-2224

                                                Stephen H. Weil – steve@weilchardon.com
                                                Alexis G. Chardon – ali@weilchardon.com
                                                Weil & Chardon LLC
                                                333 S. Wabash Ave., Suite 2700
                                                Chicago, IL 60604
                                                312-585-7404


                                                Attorneys for Plaintiff




                                                   6
      1:18-cv-01101-SEM-TSH # 50-1             Page 8 of 69



                                CERTIFICATE OF SERVICE

       I certify that on December 6, 2018 I made service of the foregoing via email on the

following attorneys:

       Jeremy C. Tyrrell – jtyrrell@atg.state.il.us

       Karen L. McNaught – kmcnaught@cassiday.com

       Alexander B. Chosid – abchosid@wmlaw.com

       Charles Z. Vaughn – czvaughn@wmlaw.com



                                                       /s/ Stephen H. Weil .




                                                 7
1:18-cv-01101-SEM-TSH # 50-1   Page 9 of 69




                    Exhibit 2
      1:18-cv-01101-SEM-TSH # 50-1              Page 10 of 69



                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

 Kelli Andrews,                                      )
                                                     )
                            Plaintiff,               )      Case No. 18-cv-1101-SEM-TSH
 v.                                                  )
                                                     )
 Bruce Rauner et al.,                                )
                                                     )
                            Defendants.              )


                         PLAINTIFF’S DECEMBER 5, 2018
                        REQUESTS FOR PRODUCTION TO
                  DEFENDANT BALDWIN IN HIS OFFICIAL CAPACITY

       Plaintiff, by her undersigned attorneys, propounds the following requests for production
pursuant to Fed. R. Civ. P. 34 upon Defendants Baldwin in his official capacity:

                                   Definitions and Instructions

        1.      The term “Document” shall have the broadest possible meaning under the Federal
Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,
audio, video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the
possession and/or control of Defendants or known by Defendants to exist, whether or not claimed
to be privileged or otherwise excludable from discovery. Any document with any marks or
notations, including but limited to: initials; routing instructions; date stamps; and any comment,
marking, or notation of any character, is to be considered a separate document. “Document”
includes communications.

        2.       “Defendants,” shall refer to any of Defendants Bruce Rauner, The State of Illinois,
John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois Department of Corrections,
and Wexford Health Sources, Inc., as well as their counsel and any consultants, experts,
investigators, representatives, agents or other Persons acting on their behalf.

        3.     “You” and “your” shall be interpreted to mean the Defendant answering the
interrogatory, as well as well as their counsel and any consultants, experts, investigators,
representatives, agents or other Persons acting on their behalf.

       4.      “Logan” refers to the Logan Correctional Center.

        5.      “Relate,” “relating to,” or “regarding” shall mean directly or indirectly mentioning
or describing, pertaining to, being connected with, reflecting upon, or having any logical or factual
connection with a stated subject matter.
      1:18-cv-01101-SEM-TSH # 50-1             Page 11 of 69



       6.       “Communications” shall refer to any form of communication, including but not
limited to letters, memos, e-mails, notes, text messages, electronic chats, correspondence,
recordings, or the like.

        7.      “Person” shall refer to any individual, corporation, partnership, organization, or
other legal entity.

                                    Requests for Production

       1.     All Documents concerning Tiffany Rusher that were generated and/or maintained
by IDOC at any time pursuant to the assessment plan described the September 20, 2013
memorandum from IDOC to Dr. Raymond Patterson (a copy of which is produced in this matter
as Andrews v. Rauner, Plaintiff’s Production 000008-000012).

        2.      All inpatient lists that were generated and/or maintained by IDOC at any time
pursuant to the assessment plan described the September 20, 2013 memorandum from IDOC to
Dr. Raymond Patterson (a copy of which is produced in this matter as Andrews v. Rauner,
Plaintiff’s Production 000008-000012). This request includes but is not limited to inpatient lists
that reference Tiffany Rusher.

       3.      Documents that reference the identify of individuals in the Female SMI Caseload
in need of Inpatient Level of Care (LOC) as of “circa December 6, 2013” (see Andrews v.
Rauner, Plaintiff’s Production 000017), including but not limited to documents that reference
Tiffany Rusher.

        4.      Documents that reference the identify of individuals in the Female SMI Caseload
in need of Inpatient Level of Care (LOC) as of “circa January 27, 2014” (see Andrews v. Rauner,
Plaintiff’s Production 000129-000130), including but not limited to documents that reference
Tiffany Rusher.

       5.      Documents that reference the identify of individuals in the Female SMI Caseload
in need of Inpatient Level of Care (LOC) as of April 3, 2014 (see Andrews v. Rauner, Plaintiff’s
Production 000254), including but not limited to documents that reference Tiffany Rusher.

        6.      Documents that reference the identify of individuals in the Female SMI Caseload
in need of Inpatient Level of Care (LOC) as of February 13, 2015 (see Andrews v. Rauner,
Plaintiff’s Production 000278-000279), including but not limited to documents that reference
Tiffany Rusher.

        7.      All Communications to and/or from Governor Rauner and/or his agents regarding
the lack of inpatient care provided to Illinois prisoners between 1/1/2013 and 5/31/2016,
including but not limited to communications referenced in the document produced at Andrews v.
Rauner, Plaintiff’s Production 000290-000291.




                                                2
1:18-cv-01101-SEM-TSH # 50-1    Page 12 of 69




                               Respectfully Submitted

                               /s/ Elizabeth Mazur       .
                               Alan Mills - alan@uplcchicago.org
                               Liz Mazur – liz@uplcchicago.org
                               Nicole Schult - Nicole@uplcchicago.org
                               Uptown People’s Law Center
                               4413 North Sheridan Rd.
                               Chicago, Illinois 60640
                               Tel: (773) 769-1411
                               Fax: (773) 769-2224

                               Stephen H. Weil – steve@weilchardon.com
                               Alexis G. Chardon – ali@weilchardon.com
                               Weil & Chardon LLC
                               333 S. Wabash Ave., Suite 2700
                               Chicago, IL 60604
                               312-585-7404


                               Attorneys for Plaintiff




                                  3
      1:18-cv-01101-SEM-TSH # 50-1                Page 13 of 69



                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on December 5, 2018, service of the

foregoing was made via email on the following attorneys:

       Jeremy Tyrrell, Jtyrrell@atg.state.il.us

       Karen McNaught, kmcnaught@cassiday.com

       Alex Chosid, abchosid@wmlaw.com



                                                         /s/ Elizabeth Mazur .
1:18-cv-01101-SEM-TSH # 50-1   Page 14 of 69




                    Exhibit 3
      1:18-cv-01101-SEM-TSH # 50-1              Page 15 of 69



                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

Kelli Andrews,                                      )
                                                    )
                           Plaintiff,               )      Case No. 18-cv-1101-SEM-TSH
v.                                                  )
                                                    )
Bruce Rauner et al.,                                )
                                                    )
                           Defendants.              )


                  PLAINTIFF’S DECEMBER 6, 2018 RULE 34 REQUESTS
                               TO ALL DEFENDANTS

       Plaintiff, by her undersigned attorneys, propounds the following discovery requests

pursuant to Federal Rule of Civil Procedure 34 upon Defendants Bruce Rauner, the State of

Illinois, John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois Department of

Corrections, and Wexford Health Sources, Inc.:

                            DEFINITIONS AND INSTRUCTIONS

       1.      The term “document” shall have the broadest possible meaning under the Federal

Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,

audio, video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the

possession and/or control of Defendants or known by Defendants to exist, whether or not

claimed to be privileged or otherwise excludable from discovery. Any document with any marks

or notations, including but limited to: initials; routing instructions; date stamps; and any

comment, marking, or notation of any character, is to be considered a separate document.

“Document” includes communications.

       2.        “Defendants,” “You,” and “Your” shall refer to any of Defendants Bruce Rauner,

The State of Illinois, John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois
      1:18-cv-01101-SEM-TSH # 50-1              Page 16 of 69



Department of Corrections, and Wexford Health Sources, Inc., as well as their counsel and any

consultants, experts, investigators, representatives, agents or other Persons acting on their behalf.

        3.      “Logan” refers to the Logan Correctional Center.

        4.      If there are no documents in your possession, custody, or control that are

responsive to a particular request, please so state and identify the request.

        5.      If you know of any documents responsive to this request that are not in your

possession, custody or control, identify those document(s) and the person who has possession,

custody or control thereof.

        9.      “Relate,” “relating to,” or “regarding” shall mean directly or indirectly

mentioning or describing, pertaining to, being connected with, reflecting upon, or having any

logical or factual connection with a stated subject matter.

        10.     “Communications” shall refer to any form of communication, including but not

limited to letters, memos, e-mails, notes, text messages, electronic chats, correspondence,

recordings, or the like.

        11.     “Person” shall refer to any individual, corporation, partnership, organization, or

other legal entity.

        13.     Unless otherwise stated, the “Relevant Time Period” for these discovery requests

shall be the period during which Tiffany Rusher was in the custody of the IDOC.

        14.     These requests are to be responded to separately by each of the Defendants.

        15.     If any document is withheld under a claim of privilege, please list any such

document with respect to which you claim a privilege, identifying the source and nature of the

privilege.




                                                  2
      1:18-cv-01101-SEM-TSH # 50-1               Page 17 of 69



                                REQUESTS FOR PRODUCTION
                                   TO ALL DEFENDANTS

          1.     All documents which relate to, support, or rebut any of the allegations or claims in

the Complaint.

          2.     All documents upon which Defendants may rely at trial.

          3.     All documents relating to the detainment of Tiffany Rusher at Logan Correctional

Center.

          4.     All medical records pertaining to Tiffany Rusher, without limitation to time.

          5.     All communications pertaining to Tiffany Rusher, including but not limited to: e-

mails, memos, notes, and “Utilization Review” or “Collegiate Review” communications.

          6.     Documents sufficient to show all of Tiffany Rusher’s housing assignments,

including the dates she was assigned to each location.

          7.     All visual depictions, including photographs or floor plans, of any cell or cells or

other area (e.g., crisis cells or health care unit) in which Tiffany Rusher was housed.

          8.     All floorplans of any portion of Logan in which Tiffany Rusher was housed, or

received mental health treatment.

          9.     All photographs of Tiffany Rusher.

          10.    All items which belong or once belonged to Tiffany Rusher, or which were

possessed by her.

          11.    All notes, grievances, or other documents authored by Tiffany Rusher or on her

behalf.

          12.    All notes or recordings of any interviews pertaining to the incarceration,

treatment, or death of Tiffany Rusher.

          13.    All videotape of Tiffany Rusher.


                                                    3
      1:18-cv-01101-SEM-TSH # 50-1              Page 18 of 69



       14.     All physical evidence in your possession relating to Tiffany Rusher.

       15.     All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures relating to the prevention of prisoner suicide.

       16.     All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures relating to the provision of mental health

treatment to prisoners.

       17.     All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures relating to prisoner mental health screening.

       18.     All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures governing prisoner classification, housing

assignments, and housing arrangements.

       19.     All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures governing solitary confinement, administrative

segregation, restricted housing, disciplinary segregation, or any other name for the placement of

a prisoner in restrictive housing (i.e., placement other than in general population).

       20.     All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures relating to “crisis watch” or any other term for

monitoring of inmates thought to be in danger to themselves or others. This request includes such

documents related to general policies for crisis watches and policies or procedures specific to any

occasion when Tiffany Rusher was placed on crisis watch, including limitations on property,

limitations on movement, and specifications of how various activities were to be performed

while on crisis watch (e.g., use of toilet paper and sanitary pads).




                                                  4
      1:18-cv-01101-SEM-TSH # 50-1              Page 19 of 69



       21.      All documents related to discharge planning for Tiffany Rusher, including

without limitation any documents relating to commitment proceedings which were contemplated

or initiated, including emails and other communications with the State’s Attorney’s office.

       22.      All documents relating to Illinois Department of Correction’s contract with

Wexford or any other entity or person relating to the provision of mental health services at Logan

Correctional Center which were in effect during the relevant period.

       23.      All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures regarding inmate recreation or exercise.

       24.      All documents relating to Logan Correctional Center, Illinois Department of

Corrections, or Wexford policies and procedures regarding inmate education, job training,

employment, entertainment, or other programming.

       25.      All documents relating to the provision of hospital level mental health care to

prisoners confined to the Illinois Department of Corrections, including without limitations all

plans, communications, emails, studies and similar documents relating to contracts with third

parties, other state agencies, or privately owned or operated hospitals relating to such care, or

plans or attempts to provide such care.


                          REQUEST FOR INSPECTION
                TO DEFENDANT BALDWIN IN HIS OFFICIAL CAPACITY

       26.      Pursuant to Federal Rule of Civil Procedure 34, Plaintiff requests that her counsel

(and assistants to counsel) be permitted to inspect, measure, and take photographs and video of

the following areas within the Logan Correctional Center.

             a. Any/all cells in which Tiffany Rusher was housed her incarceration at Logan

                Correctional Center;



                                                  5
     1:18-cv-01101-SEM-TSH # 50-1           Page 20 of 69



          b. Any/all locations where Tiffany Rusher was permitted to travel outside of her cell

             after her placement on “constant watch” in September 2015.

          c. Any mechanical devices with which Tiffany Rusher was restrained after

             September 2015.

          d. Any/all mechanisms by which Ms. Rusher was watched by correctional and/or

             medical staff during the period of September 2015 to May 2016 at the Logan

             Correctional Center, including for example, a video surveillance system, a

             window to her cell, etc.



Dated: December 6, 2018                      /s/ Alan Mills        .
                                           Alan Mills - alan@uplcchicago.org
                                           Liz Mazur – liz@uplcchicago.org
                                           Nicole Schult - Nicole@uplcchicago.org
                                           Uptown People’s Law Center
                                           4413 North Sheridan Rd.
                                           Chicago, Illinois 60640
                                           Tel: (773) 769-1411
                                           Fax: (773) 769-2224

                                           Stephen H. Weil – steve@weilchardon.com
                                           Alexis G. Chardon – ali@weilchardon.com
                                           Weil & Chardon LLC
                                           333 S. Wabash Ave., Suite 2700
                                           Chicago, IL 60604
                                           312-585-7404


                                           Attorneys for Plaintiff




                                              6
      1:18-cv-01101-SEM-TSH # 50-1                Page 21 of 69



                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on December 6, 2018, service of the

foregoing was made via email on the following attorneys:

       Jeremy Tyrrell, Jtyrrell@atg.state.il.us
       Karen McNaught, kmcnaught@cassiday.com
       Alex Chosid, abchosid@wmlaw.com

                                                         /s/ Stephen H. Weil .
1:18-cv-01101-SEM-TSH # 50-1   Page 22 of 69




                    Exhibit 4
      1:18-cv-01101-SEM-TSH # 50-1                   Page 23 of 69



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS


KELLI ANDREWS, as Administrator of the )

Estate of Tiffany Ann Rusher, deceased, )

                          Plaintiff,

       v.                                                         No.    18- cv- 1101- SEM- TSH


BRUCE RAUNER et al.,


                          Defendants.


                    DEFENDANT BALDWIN' S RESPONSE TO PLAINTIFF' S
        DECEMBER 5, 2018 REQUESTS FOR PRODUCTION OF DOCUMENTS


       Defendant, John Baldwin, in his official capacity as Acting Director for the Illinois

Department of Corrections, through his attorney, Kwame Raoul, Attorney General for the State of

Illinois, pursuant to Federal Rule of Civil Procedure 34, responds to Plaintiff' s December 5, 2018

requests for production of documents as follows:


                                          Definitions and Instructions


        1. The term " Document" shall have the broadest possible meaning under the Federal Rules
of Civil Procedure and shall include any handwritten, typed, photographed, computerized, audio,
video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the
possession and/ or control of Defendants or known by Defendants to exist, whether or not claimed
to be privileged or otherwise excludable from discovery. Any document with any marks or
notations, including but limited to: initials; routing instructions; date stamps; and any comment,
marking, or notation of any character, is to be considered a separate document. " Document"
includes communications.

       2. " Defendants," shall refer to any of Defendants Bruce Rauner, The State of Illinois, John
R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois Department of Corrections, and

Wexford Health Sources, Inc., as well as their counsel and any consultants, experts, investigators,
representatives, agents or other Persons acting on their behalf.
        3. " You" and " your" shall be interpreted to mean the Defendant                answering   the
interrogatory, as well as well as their counsel and any consultants, experts, investigators,
representatives, agents or other Persons acting on their behalf'.
        4. " Logan" refers to the Logan 'Correctional Center.
        5. " Relate," "
                      relating to," or " regarding" shall mean directly or indirectly mentioning or
describing, pertaining to, being connected with, reflecting upon, or having any logical or factual
connection   with   a stated   subject   matter.
        1:18-cv-01101-SEM-TSH # 50-1               Page 24 of 69




         6. " Communications" shall refer to any form of communication, including but not limited
to letters, memos, e- mails, notes, text messages, electronic chats, correspondence, recordings, or
the like.
        7. " Person" shall refer to any individual, corporation, partnership, organization, or other
legal entity.

OBJECTION:           Defendant objects to Plaintiff' s Definitions and Instructions to the extent that
Plaintiff seeks to impose additional requirements or burdens on Defendant than are
otherwise permissible under Federal Rules of Civil Procedure 26, 33, and 34. Defendants also
specifically object to Plaintiff' s definition of " Document." Based on Plaintiff' s Definitions
and Instructions, Plaintiff appears to seek production of documents " known by Defendants
to exist." Federal Rule of Civil Procedure 34 allows a party to request that another party
produce documents in " the responding party' s possession, custody, or control." It does not
require production of documents " known" by a party to exist. Further, based on Plaintiff' s
definition of " Document,"        it appears Plaintiff is seeking documents even if they are not
discoverable. See ¶ 1 ("...     or  otherwise excludable  from discovery."). If a document is not

discoverable, Plaintiff is not entitled to these documents through discovery. See generally
Fed. R. Civ. P. 26. Defendant provides the below responses subject to and without waiving
said   objections.




                                        Requests for Production


            1. All Documents concerning Tiffany Rusher that were generated and/ or maintained by
IDOC at any time pursuant to the assessment plan described the September 20, 2013 memorandum
from IDOC to Dr. Raymond Patterson ( a copy of which is produced in this matter as Andrews v.
Rauner, Plaintiff' s Production 000008- 000012).


RESPONSE: Defendant objects to this Request because it is overbroad in time and scope,
irrelevant, vague, confusing, and unduly burdensome. See Fed. R. Civ. P. 26( b). Plaintiff' s
Request is vague and confusing as written. Plaintiff seeks documents " generated and/ or
maintained" for an IDOC Facility and Staffing Assessment Plan used in other pending
litigation. It is unclear if Plaintiff is seeking . documents concerning the implementation of
this plan, documents specifically mentioning Tiffany Rusher, documents generally referring
to SMI female offenders, or something else. In any event, it is unclear how this Request is
relevant to the claims or defenses in this case. Defendant also objects to this Request to the

extent Plaintiff is seeking documents protected by attorney- client privilege or the work
product doctrine. While Plaintiffs Request is difficult to discern, it, arguably, might be
seeking documents protected by a privilege. Defendant is not currently withholding any
documents responsive to this Request based on privilege, as Defendant understands this
Request, but reserves the right to withhold said documents if Plaintiff clarifies this Request.


Subject to and without waiving said objections, as it concerns Tiffany Rusher' s determined
levels of care, mental health treatment, and mental health treatment providers, Defendant
refers Plaintiff to Tiffany Rusher' s medical and mental health records, previously produced,
as documents Bates stamped 000017- 004297. Plaintiff is also referred to document Bates
stamped 004775- 005031.



                                                                                                     2
      1:18-cv-01101-SEM-TSH # 50-1               Page 25 of 69




          2. All inpatient lists that were generated and/ or maintained by IDOC at any time pursuant
to the assessment plan described the September 20, 2013 memorandum               from IDOC to Dr.
Raymond Patterson ( a copy of which is produced in this matter as Andrews v. Rauner, Plaintiff s
Production 000008- 000012). This request includes but is not limited to inpatient lists that reference
Tiffany Rusher.

RESPONSE: Defendant objects to this Request because it is overbroad in time and scope,
unduly burdensome, irrelevant, and duplicative. See Fed. R. Civ. P. 26( b). A copy of Tiffany
Rusher' s mental health records, which includes her identified level of care, has already been
produced to Plaintiff. It is unclear why Plaintiff needs this information in an alternate form
and, therefore, Plaintiff' s Request is unduly burdensome and duplicative. Defendant also
objects to this Request because the identification of non- party offenders who were identified
as needing inpatient level of care is not relevant to the claims or defenses at issue in this case.
Defendant also objects to this Request as argumentative because it assumes Tiffany Rusher
was identified as needing inpatient level of care as of September 20, 2013. Defendant also
objects to this Request because mental health information        of non- parties is protected under
state and federal law.


Subject to and without waiving said objections, as it concerns Tiffany Rusher' s determined
levels of care, mental health treatment, and mental health treatment providers,           Defendant

refers Plaintiff to Tiffany Rusher' s medical and mental health records, previously produced,
as documents      Bates stamped    000017- 004297. Plaintiff is also referred    to document    Bates
stamped 004775- 005031.


          3. Documents that reference the identify ( sic) of individuals in the Female SMI Caseload
in need of Inpatient Level of Care ( LOC) as of "circa December 6, 2013" ( see Andrews v. Rauner,
Plaintiff' s Production 000017), including but not limited to documents that reference Tiffany
Rusher.



RESPONSE:        Defendant   objects to this Request because it is vague, overbroad      in time and
scope, unduly burdensome, irrelevant, and duplicative. See Fed. R. Civ. P. 26( b). It is unclear
from Plaintiff' s Request whether Plaintiff is seeking the identities of female SMI caseload
offenders identified as needing inpatient level of care for a specific date, all documents
referencing the list of female SMI caseload offenders identified as needing inpatient level of
care for a specific date, or something else. In any event, it is unclear why Plaintiff needs
information concerning other offenders because Plaintiff is not bringing class claims. A copy
of Tiffany Rusher' s mental health records, which includes her identified level of care, has
already been produced to Plaintiff. It is unclear why Plaintiff needs this information in an
alternate form and, therefore, Plaintiffs Request is duplicative and unduly burdensome.
Defendant also objects to this Request because the identification of non- party offenders that
were identified as needing inpatient level of care is not relevant to Plaintiff' s claims or
defenses. Defendant also objects to this Request as argumentative because it assumes Tiffany
Rusher was identified as needing inpatient level of care as of December 6, 2013. Defendant
also objects to this Request because mental health information          of non- parties is protected
under state and federal law.



                                                                                                     3
      1:18-cv-01101-SEM-TSH # 50-1            Page 26 of 69




Subject to and without waiving said objections, as it concerns Tiffany Rusher' s determined
levels of care, mental health treatment, and mental health treatment providers, Defendant
refers Plaintiff to Tiffany Rusher' s medical and mental health records, previously produced,
as documents Bates stamped 000017- 004297. Plaintiff is also referred to document Bates
stamped 004775- 005031.


        4. Documents that reference the identify ( sic) of individuals in the Female SMI Caseload
in need of Inpatient Level of Care ( LOC) as of "circa January 27, 2014" ( see Andrews v. Rauner,
Plaintiff' s Production 000129- 000130), including but not limited to documents that reference
Tiffany Rusher.

RESPONSE: Defendant objects to this Request because it is vague, overbroad in time and
scope, unduly burdensome, irrelevant, and duplicative. See Fed. R. Civ. P. 26( b). It is unclear
from Plaintiff' s Request whether Plaintiff is seeking the identities of female SMI caseload
offenders identified as needing inpatient level of care for a specific date, all documents
referencing the list of female SMI caseload offenders identified as needing inpatient level of
care for a specific date, or something else. In any event, it is unclear why Plaintiff needs
information concerning other offenders because Plaintiff is not bringing class claims. A copy
of Tiffany Rusher' s mental health records, which includes her identified level of care, has
already been produced to Plaintiff. It is unclear why Plaintiff needs this information in an
alternate form and, therefore, Plaintiff' s Request is duplicative and unduly burdensome.
Defendant also objects to this Request because the identification of non- party offenders that
were identified as needing inpatient level of care is not relevant to Plaintiffs claims or
defenses. Defendant also objects to this Request as argumentative because it assumes Tiffany
Rusher was identified as needing inpatient level of care as of January 27, 2014. Defendant
also objects to this Request because mental health information of non- parties is protected
under state and federal law.


Subject to and without waiving said objections, as it concerns Tiffany Rusher' s determined
levels of care, mental health treatment, and mental health treatment        providers,   Defendant

refers Plaintiff to Tiffany Rusher' s medical and mental health records, previously produced,
as documents Bates stamped 000017- 004297. Plaintiff is also referred to document Bates
stamped 004775- 005031.


       5. Documents that reference the identify ( sic) of individuals in the Female SMI Caseload
in need of Inpatient Level of Care ( LOC) as of April 3, 2014 ( see Andrews v. Rauner, Plaintiff' s
Production 000254), including but not limited to documents that reference Tiffany Rusher.

RESPONSE: Defendant objects to this Request because it is vague, overbroad in time and
scope, unduly burdensome, irrelevant, and duplicative. See Fed. R. Civ. P. 26( b). It is unclear
from Plaintiff' s Request whether Plaintiff is seeking the identities of female SMI caseload
offenders identified as needing inpatient level of care for a specific date, all documents
referencing the list of female SMI caseload offenders identified as needing inpatient level of
care for a specific date, or something else. In any event, it is unclear why Plaintiff needs
information concerning other offenders because Plaintiff is not bringing class claims. A copy

                                                                                                  4
      1:18-cv-01101-SEM-TSH # 50-1              Page 27 of 69



of Tiffany Rusher' s mental health records, which includes her identified level of care, has
already been produced to Plaintiff. It is unclear why Plaintiff needs this information in an
alternate form and, therefore, Plaintiff' s Request is duplicative and unduly burdensome.
Defendant also objects to this Request because the identification of non- party offenders that
were identified as needing inpatient level of care is not relevant to Plaintiffs claims or
defenses. Defendant also objects to this Request as argumentative because it assumes Tiffany
Rusher was identified as needing inpatient level of care as of April 3, 2014. Defendant also
objects to this Request because mental health information        of non- parties is protected under
state and federal law.


Subject to and without waiving said objections, as it concerns Tiffany Rusher' s determined
levels of care, mental health treatment,     and mental health treatment providers,        Defendant

refers Plaintiff to Tiffany Rusher' s medical and mental health records, previously produced,
as documents Bates stamped 000017- 004297. Plaintiff is also referred to document Bates
stamped 004775- 005031.


       6. Documents that reference the identify ( sic) of individuals in the Female SMI Caseload
in need of Inpatient Level of Care ( LOC) as of February 13, 2015 ( see Andrews v. Rauner,
Plaintiff' s Production 000278- 000279), including but not limited to documents that reference
Tiffany Rusher.

RESPONSE:      Defendant    objects to this Request because it is vague, overbroad        in time and

scope, unduly burdensome, irrelevant, and duplicative. See Fed. R. Civ. P. 26( b). It is unclear
from Plaintiff' s Request whether Plaintiff is seeking the identities of female SMI caseload
offenders identified as needing inpatient level of care for a specific date, all documents
referencing the list of female SMI caseload offenders identified as needing inpatient level of
care for a specific date, or something else. In any event, it is unclear why Plaintiff needs
information concerning other offenders because Plaintiff is not bringing class claims. A copy
of Tiffany Rusher' s mental health records, which includes her identified level of care, has
already been produced to Plaintiff. It is unclear why Plaintiff needs this information in an
alternate form and, therefore, Plaintiff' s Request is duplicative and unduly burdensome.
Defendant also objects to this Request because the identification of non- party offenders that
were identified as needing inpatient level of care is not relevant to Plaintiffs claims or
defenses. Defendant also objects to this Request as argumentative because it assumes Tiffany
Rusher was identified as needing inpatient level of care as of February 13, 2015. Defendant
also objects to this Request because mental health information of non- parties is protected
under state and federal law.


Subject to and without waiving said objections, as it concerns Tiffany Rusher' s determined
levels of care, mental health treatment, and mental health treatment providers, Defendant
refers Plaintiff to Tiffany Rusher' s medical and mental health records, previously produced,
as documents Bates stamped 000017- 004297. Plaintiff is also referred to document Bates
stamped 004775- 005031.


       7. All Communications to and/ or from Governor Rauner and/ or his agents regarding the
lack of inpatient care provided to Illinois prisoners between 1/ 1/ 2013 and 5/ 31/ 2016, including but

                                                                                                       5
      1:18-cv-01101-SEM-TSH # 50-1            Page 28 of 69



not limited to communications referenced in the document produced at Andrews v             Rauner,
Plaintiff' s Production 000290- 000291.


RESPONSE: Defendant objects to this Request to the extent Plaintiff seeks documents
outside the custody, control, or possession of the office of the Acting Director of the Illinois
Department of Corrections because this is the party to whom Plaintiff directed her Request.
See generally Fed. R. Civ. P. 34. Defendant also objects to this Request because it is overbroad
in time and scope, irrelevant, vague, and unduly burdensome. See Fed. R. Civ. P. 26( b). This
case concerns Tiffany Rusher' s mental health treatment while in the custody of the Illinois
Department of Corrections, and it has not been established that Tiffany Rusher was
identified as needing inpatient level of care. Further, Communications generally concerning
a lack of inpatient care are not relevant to Plaintiff' s claim that Defendants did not provide

Tiffany Rusher with adequate mental health care; the pertinent issue is whether Defendants
recognized Tiffany Rusher was not receiving adequate care and consciously disregarded
Tiffany Rusher' s alleged objectively serious mental health treatment needs.

                                                      Respectfully Submitted,

                                                      John Baldwin, in his official capacity as
                                                      Acting Director of the Illinois Department of
                                                      Corrections,


                                                              Defendant,

Jeremy C. Tyrrell, # 6321649
Assistant Attorney General                            Kwame Raoul, Attorney General,
500 South Second Street                               State of Illinois,
Springfield, Illinois 62701
Telephone: (     217) 782- 4555                               Attorney for Defendant,
Facsimile: (     217) 782- 8767

Email: jtyrrell@atg. state. il. us              By:
                                                              Jeremy C. Tyrrell
                                                              Assistant Attorney General




                                                                                                 6
        1:18-cv-01101-SEM-TSH # 50-1                   Page 29 of 69



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT                OF ILLINOIS


KELLI    ANDREWS,         as Administrator    of the

Estate of Tiffany Ann Rusher, deceased,

                           Plaintiff, .
         v.                                                        No.      18- cv- 1101- SEM- TS H


BRUCE RAUNER et al.,


                           Defendants.


                                          CERTIFICATE     OF SERVICE


         I hereby certify that on February 25, 2019, that the foregoing document Defendant
Baldwin' s Response to Plaintiff's December 5, 2018 Requests for Production ofDocuments, along
with a CD containing document Bates stamped 004775- 005031, was served upon the following
persons by enclosing same in an envelope addressed as indicated with postage fully prepaid and
by depositing same in the U. S. Post Office Mail Box:
     Alexis G. Chardon & Stephen H. Weil                   Elizabeth N. Mazur, Nicole Rae Schult, &
                Weil &    Chardon, LLC                                      Alan Mills
    333 South Wabash Avenue, Suite 2700                          Uptown    People'   s Law Center
                  Chicago, IL 60604                                    4413 North Sheridan
                                                                         Chicago, IL 60640



                  Emmanuel      Andre                                    Karen McNaught
     Northside Transformative Law Center                            Cassiday, Schade, LLP
              1543 West Morse Avenue                           111 North 6th Street, Second Floor
                  Chicago, IL 60626                                    Springfield, IL 62701



     Alexander Chosid &         Charles Vaughn
              Wiedner &    McAuliffe, Ltd.
               8000 Maryland Avenue
                         Suite 550
                 St. Louis, MO 63105


                                                            Respectfully Submitted,


                                                                            ell # 6321649
                                                            Assistant Attorney General


                                                                                                      7
1:18-cv-01101-SEM-TSH # 50-1   Page 30 of 69




                    Exhibit 5
      1:18-cv-01101-SEM-TSH # 50-1                  Page 31 of 69



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT                      OF ILLINOIS


KELLI ANDREWS, as Administrator of the

Estate of Tiffany Ann Rusher, deceased,

                       Plaintiff,

       v.                                                           No.   18- cv- 1101- SEM- TSH


BRUCE RAUNER et al.,


                       Defendants.



                       DEFENDANTS'           RESPONSE            TO PLAINTIFF' S
        DECEMBER 6, 2018 REQUESTS FOR PRODUCTION                           OF DOCUMENTS


       Defendants, John Baldwin ( in his official and individual capacity), J. B. Pritzker ( in his

official capacity), Bruce Rauner, Dr. Jeff Sim, the State of Illinois, and the Illinois Department of

Corrections, through their attorney, Kwame Raoul, Attorney General for the State of Illinois,

pursuant to Federal Rule of Civil Procedure 34, respond to Plaintiff' s December 6, 2018 requests


for production of documents as follows:


                                      Definitions   and Instructions


        1.     The term " document" shall have the broadest possible meaning under the Federal
Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,
audio, video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the
possession and/ or control of Defendants or known by Defendants to exist, whether or not claimed
to be privileged or otherwise excludable from discovery. Any document with any marks or
notations, including but limited to: initials; routing instructions; date stamps; and any comment,
marking, or notation of any character, is to be considered a separate document. " Document"
includes communications.
       2. "     Defendants," "      You," and " Your" shall refer to any of Defendants Bruce Rauner,
The State of Illinois, John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois
Department of Con-ections, and Wexford Health Sources, Inc., as well as their counsel and any
consultants, experts, investigators, representatives, agents or other Persons acting on their behalf.
        3. "     Logan" refers to the Logan Correctional Center.
       4.      If there are no documents in your possession, custody, or control that are responsive
to a particular request, please so state and identify the request.
        5.       If you know of any documents responsive to this request that are not in your
possession, custody or control, identify those document( s) and the person who has possession,
custody or control thereof.



                                                Page   1 of 14
       1:18-cv-01101-SEM-TSH # 50-1                                  Page 32 of 69



          9. (    sic) "   Relate," "    relating to," or " regarding" shall mean directly or indirectly mentioning
or describing, pertaining to, being connected with, reflecting upon, or having any logical or factual
connection         with     a stated    subject   matter.


          10. ( sic) " Communications" shall refer to any form of communication, including but not
limited      to    letters,       memos,     e- mails,      notes,   text messages,         electronic   chats,   correspondence,
recordings, or the like.
          11. ( sic) " Person" shall refer to any individual, corporation, partnership, organization, or
other legal entity.
        13. ( sic) Unless otherwise stated, the " Relevant Time Period" for these discovery requests
shall be the period during which Tiffany Rusher was in the custody of the IDOC.
        14. ( sic) These requests are to be responded to separately by each of the Defendants.
        15. ( sic) If any document is withheld under a claim of privilege, please list any such
document with respect to which you claim a privilege, identifying the source and nature of the
privilege.




          OBJECTION: Defendants object to Plaintiff' s Definitions and Instructions to the
          extent           that    Plaintiff      seeks     to   impose        additional     requirements        or   burdens   on
          Defendants than are otherwise permissible under Federal Rules of Civil Procedure
          26, 33, and 34. Defendants                          also specifically object to Plaintiff' s definition of
               Document."           Based on Plaintiff' s Definitions               and Instructions,       Plaintiff appears to

          seek production of documents " known by Defendants to exist." Federal Rule of Civil
          Procedure 34 allows a party to request that another party produce documents in " the
          responding party' s possession, custody, or control." It does not require production of
          documents " known" by a party to exist. Further, based on Plaintiff' s definition of
           Document," it appears Plaintiff is seeking documents           even if they are not
          discoverable. See ¶ 1 ("... or otherwise  excludable from discovery."). If a document is
          not discoverable, Plaintiff is not entitled to these documents through discovery. See
          generally Fed. R. Civ. P. 26. Defendants provide the below responses subject to and
          without waiving said objections.


                                         Requests for Production               to All Defendants


          1.               All documents which relate to, support, or rebut any of the allegations or claims in
the Complaint.


          RESPONSE: Defendants object to this request because it is vague, overbroad in time
          and scope, disproportional                 to the needs of this case, seeks irrelevant information,               and is
          unduly burdensome. See, e.g., M.McGee Design Studio, Inc. v. Brinson, 1994 WL 380613,
               10 ( N. D. Ill. Jul. 18, 1994) ( holding that request for all evidence plaintiffs intended to
          rely upon was overly broad in contravention of the Federal Rules, and that " discovery
          does not mandate that each party turn everything in its possession over to the other
          side.");
                   see also Whitlow v. Martin, 259 F. R.D. 349, 354- 55 ( C. D. Ill. 2009) ( refusing to
          compel defendant to answer interrogatory subpart that required identification of precise
          documents               that supported            each allegation         because     such a request was unduly
          burdensome). Plaintiff' s claims include general allegations about, inter alio, Tiffany
          Rusher, medical providers, mental health providers, correctional employees, Wexford


                                                                 Page 2   of   14
      1:18-cv-01101-SEM-TSH # 50-1                Page 33 of 69



          employees, the Illinois Department of Corrections, and the State of Illinois. It is
          unreasonable for Defendants to attempt to identify and produce all documents which
          may relate to, support, or rebut these types of broad allegations which are constrained
          by neither time nor scope. Identifying and producing all documents and communications
          concerning Plaintiff' s claims and allegations and Defendants' defenses thereto would
          necessarily require the identification of an unknowable number of documents.
          Defendants also object to this request to the extent it seeks any information or
          documentation that is attorney work product and/ or protected by attorney- client
          privilege.




          Subject to and without waiving said objections, see documents Bates stamped 000001-
          004733, previously produced, and any documents produced by the parties during
          discovery. Plaintiff is also referred to documents Bates stamped 004734- 005031.

          2.      All documents upon which Defendants may rely at trial.

          RESPONSE: Defendants object to this request because it is vague, overbroad in time
          and scope, disproportional to the needs of this case, seeks irrelevant information, and is
          unduly burdensome. See, e.g., M.McGee Design Studio, Inc. v. Brinson, 1994 WL 380613,
           10 ( N. D. Ill. Jul. 18, 1994) ( holding that request for all evidence plaintiffs intended to
          rely upon was overly broad in contravention of the Federal Rules, and that " discovery
          does not mandate that each party turn everything in its possession over to the other
          side."); see also Whitlow v. Martin, 259 F. R.D. 349, 354- 55 ( C. D. III. 2009) ( refusing to
          compel defendant to answer interrogatory subpart that required identification of precise
          documents that supported each allegation because such a request was unduly
          burdensome). Defendants also object to this request to the extent it seeks any
          information or documentation that is attorney work product or protected by
          attorney- client   privilege.


          Subject to and without waiving said objections, see documents Bates stamped 000001-
          004733, previously produced, and any documents produced by the parties during
          discovery. Plaintiff is also referred to documents Bates stamped 004734- 005031.

          3.      All documents relating to the detainment of Tiffany Rusher at Logan Correctional
Center.



          RESPONSE:      Defendants object to this request because it is vague, overbroad in time
          and   scope,   disproportional   to   the   needs    of this   case,   seeks   information   and

          documentation wholly irrelevant to the claims against Defendants in this case, and is
          unduly burdensome. It is unreasonable for Defendants to attempt to identify and
          produce all documents concerning Tiffany Rusher' s incarceration at Logan
          Correctional Center. Plaintiff' s request is constrained by neither time nor scope.
          Defendants also object to this request to the extent it seeks any information or
          documentation that is attorney work product or protected by attorney- client
          privilege.




                                                Page 3 of 14
         1:18-cv-01101-SEM-TSH # 50-1                    Page 34 of 69




         Subject to and without waiving said objections, see documents Bates stamped 000001-
         004733, previously produced. Plaintiff is also referred to documents Bates stamped
         004734- 005031.


         Defendants are willing to supplement their response to this request if Plaintiff can
         identify specific categories of documents that she is seeking concerning Tiffany
         Rusher' s incarceration       at Logan Correctional            Center.


         4.       All medical records pertaining to Tiffany Rusher, without limitation to time.

         RESPONSE: Defendants object to this request because it is vague, overbroad in time
          and   scope, disproportional          to the needs of this case,                seeks   information   and
          documentation wholly irrelevant to the claims against Defendants in this case, and is
          unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
          and employee of the State of Illinois to find every medical record concerning Tiffany
          Rusher. Further, many of these documents and information are not relevant to
          Plaintiff' s claims in this case that Tiffany Rusher' s mental health treatment at Logan
          Correctional Center was inadequate. To the extent Plaintiff believes a specific entity
          of the State of Illinois has a medical record of Tiffany Rusher, Plaintiff is equally able
          to obtain this record.



          Subject to and without waiving said objections, see Tiffany Rusher' s medical and
          mental health records maintained by the Illinois Department of corrections,
          previously produced as documents Bates stamped 000017- 004297. Plaintiff is also
          referred to document Bates stamped 004755- 005031. See also Department of Human

          Services documents produced by Co -Defendants Bates stamped Wexford Bates
          000001- 002213, and 002234- 002306.


          5.      All communications pertaining to Tiffany Rusher, including but not limited to: e-
mails,   memos,   notes,   and " Utilization   Review"     or " Collegiate    Review"     communications.



          RESPONSE:        Defendants object to this request because it is vague, overbroad in time
          and   scope,     disproportional      to   the   needs        of this   case,   seeks   information   and
          documentation wholly irrelevant to the claims against Defendants in this case, and is
          unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
          and employee of the State of Illinois to find every communication concerning Tiffany
          Rusher. Further, many of these documents and information are not relevant to
          Plaintiff' s claims in this case that Tiffany Rusher' s mental health treatment at Logan
          Correctional     Center was inadequate.           Defendants       also object to this request to the
          extent it seeks any information or documentation that is attorney work product or
          protected by attorney- client privilege.

          Subject to and without waiving said objections, see Tiffany Rusher' s medical and
          mental health records maintained by the Illinois Department of corrections,
          previously produced as documents Bates stamped 000017- 004297. Plaintiff is also
          referred to documents Bates stamped 004734- 005031. See also Department of Human


                                                     Page 4   of   14
      1:18-cv-01101-SEM-TSH # 50-1               Page 35 of 69




       Services documents produced by Co -Defendants Bates stamped Wexford Bates
       000001- 002213, and 002234- 002306.


       6.      Documents     sufficient   to show all of Tiffany      Rusher' s housing assignments,
including the dates she was assigned to each location.

       RESPONSE:       Defendants object to this request because it is overbroad in time and
       scope to the extent Plaintiff seeks documents             outside of those maintained   by the
       Illinois Department of Corrections. For example, any housing assignments for Tiffany
       Rusher at the McFarland Mental Health Center are not relevant to the claims in this
       case.




       Subject to and without waiving said objections, see Tiffany Rusher' s Living Unit
       History, previously produced as document Bates stamped 004709- 004714.

        7.         All visual depictions, including photographs or floor plans, of any cell or cells or
other area ( e. g., crisis cells or health care unit) in which Tiffany Rusher was housed.

       RESPONSE: Defendants object to this request because it is overbroad in time and
        scope to the extent Plaintiff seeks documents outside of those maintained by the
        Illinois Department of Corrections. For example, depictions of any rooms Tiffany
        Rusher was placed in while in the custody of the Department of Human Services are
        not relevant to the claims in this case. Defendants        also object to this request because
        it unduly burdensome, not proportional to the needs of this case, and duplicative.
        Plaintiff has separately requested to inspect and photographs the cells and areas
        Tiffany Rusher was permitted to access while at Logan Correctional Center. It is
        unreasonable to have Defendants produce separate visual depictions of these cells and

        areas. Defendants also object to this request because Tiffany Rusher was an offender
        in the custody of the Illinois Department of Corrections and was housed at a
        maximum security penal institution. Production of floor plans and other depictions
        of this institution pose a threat to institutional safety and security as these documents
        could be used to avoid detection by staff and escape the facility.

        8.      All floorplans of any portion of Logan in which Tiffany Rusher was housed, or
received mental health treatment.


        RESPONSE: Defendants object to this request because it is overbroad in time and
        scope to the extent Plaintiff seeks documents outside of those maintained by the
        Illinois Department of Corrections. For example, depictions of any rooms Tiffany
        Rusher received mental health treatment in while in the custody of the Department
        of Human Services are not relevant to the claims in this case. Defendants also object
        to this request because it unduly burdensome, not proportional to the needs of this
        case, and duplicative. Plaintiff has separately requested to inspect and photographs
        the cells and areas Tiffany Rusher was permitted to access while at Logan
        Correctional Center. It is unreasonable to have Defendants produce separate visual
        depictions of these cells and areas. Defendants also object to this request because


                                              Page 5   of   14
      1:18-cv-01101-SEM-TSH # 50-1                   Page 36 of 69




          Tiffany Rusher was an offender in the custody of the Illinois Department of
          Corrections and was housed at a maximum security penal institution. Production of
          floor plans and other depictions of this institution pose a threat to institutional safety
          and security as these documents could be used to avoid detection by staff and escape
          the facility.

          9.      All photographs of Tiffany Rusher.

          RESPONSE: Defendants object to this request because it is vague, overbroad in time
          and scope, disproportional to          the    needs of this case, seeks information and
          documentation wholly irrelevant to the claims against Defendants in this case, and is
          unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
          and employee of the State of Illinois to find every photograph Tiffany Rusher.
          Further, it is unclear how photographs of Tiffany Rusher are relevant to the
          Plaintiff' s claims that Tiffany Rusher did not receive adequate mental health care at
          Logan Correctional     Center.


          Subject to and without waiving said objections, Plaintiff is referred to Tiffany
          Rusher' s Bureau     of Identification     photographs           from Logan       Correctional   Center,

          previously produced as documents Bates stamped 004717- 004731.

          10. All items which belong or once belonged to Tiffany Rusher, or which were
possessed by her.

          RESPONSE: Defendants object to this request because it is vague, overbroad in time
          and   scope,    disproportional   to   the    needs         of   this   case,   seeks   information   and

          documentation wholly irrelevant to the claims against Defendants in this case, and is
          unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
          and employee of the State of Illinois to find every item that belonged to or was
          possessed by Tiffany Rusher. Further, while in the custody of the Illinois Department
          of Corrections     and while committed to the custody of the Illinois Department                       of
          Human Services, Tiffany Rusher likely possessed numerous items including state
          issued clothing, mattresses, cleaning supplies, etc. Production of these various and
          irrelevant items would be nearly impossible and impose an undue burden on
          Defendants.


          Subject to and without waiving said objections, Defendants' counsel has requested
          any personal belongings of Tiffany Rusher that may be in the custody of McFarland
          Mental Health Center and will supplement this response if any such belongings are
          identified.


          11.
                   All notes, grievances, or other documents authored by Tiffany Rusher or on her
behalf.


          RESPONSE: Defendants object to this request because it is vague, overbroad in time
          and   scope,    disproportional   to   the    needs         of this     case,   seeks   information   and



                                                   Page 6   of   14
      1:18-cv-01101-SEM-TSH # 50-1              Page 37 of 69



       documentation wholly irrelevant to the claims against Defendants in this case, and is
       unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
       and employee of the State of Illinois to find every note, grievance,                     or document
       authored by Tiffany Rusher or on her behalf. Further, it is unclear how any such
       documents would be relevant to Plaintiff' s claims that Tiffany Rusher did not receive
       adequate mental health care at Logan Correctional                 Center.


       Subject to and without waiving said objections, Plaintiff is referred to Tiffany
       Rusher' s cumulative counseling summary, previously produced as document Bates
       stamped 000010- 000016, medical and mental health records, previously produced as
       documents Bates stamped 000017- 004297, and disciplinary records, previously
       produced as documents Bates stamped 004581- 004708. Plaintiff is also referred to
       documents Bates stamped 004734- 005031.


        12.     All notes or recordings of any interviews pertaining to the incarceration, treatment,
or death of Tiffany Rusher.

       RESPONSE: Defendants object to this request because it is vague, overbroad in time
       and    scope,   disproportional   to   the   needs        of this     case,   seeks   information   and

       documentation wholly irrelevant to the claims against Defendants in this case, and is
       unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
       and employee of the State of Illinois to find every note or recording of any interviews
       concerning the incarceration, treatment or death of Tiffany Rusher. Defendants also
       object to this request to the extent it seeks any information or documentation that is
       attorney work product or protected by attorney- client privilege.

       Subject to and without waiving said objections, Plaintiff is referred to Tiffany
       Rusher' s cumulative counseling summary, previously produced as document Bates
       stamped 000010- 000016, medical and mental health records, previously produced as
       documents Bates stamped 000017- 004297, and disciplinary records, previously
       produced    as documents    Bates stamped        004581- 004708.         Plaintiff is also referred to
       documents Bates stamped 004734- 005031.


        13.    All videotape of Tiffany Rusher.

       RESPONSE:       Defendants object to this request because it is vague, overbroad in time
        and   scope,   disproportional   to   the   needs        of   this   case,   seeks   information   and
        documentation wholly irrelevant to the claims against Defendants in this case, and is
        unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
        and employee of the State of Illinois to find every videotape of Tiffany Rusher.

        14.
               All physical evidence in your possession relating to Tiffany Rusher.

        RESPONSE: Defendants object to this request because it is vague, overbroad in time
        and   scope,   disproportional   to   the   needs        of this     case,   seeks   information   and
       documentation wholly irrelevant to the claims against Defendants in this case, and is


                                              Page 7   of   14
      1:18-cv-01101-SEM-TSH # 50-1                Page 38 of 69




       unduly burdensome. It is unreasonable for Defendants to scour every agency, office,
       and employee of the State of Illinois to find " all physical evidence" relating to Tiffany
       Rusher. This request is also vague because it is unclear whether Plaintiff is seeking
       physical evidence Defendants will rely upon at trial, seeking physical evidence
       duplicative of request 10, or something else. Defendants also object to this request to
       the extent it seeks any information or documentation that is attorney work product
       or protected by attorney- client privilege.

        15.     All documents     relating to Logan Correctional            Center, Illinois Department      of
Corrections, or Wexford policies and procedures relating to the prevention of prisoner suicide.

       RESPONSE:          Defendants   object to this request because it is vague, overbroad in time

       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiffs claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. Plaintiffs request for all documents relating to any
       policies on the subject of " prevention      of prisoner suicide"        at all Illinois Department
       of Corrections' facilities, without temporal limitation, is wholly overbroad, irrelevant,
       and disproportional       to the needs of this case. Further, it is unclear what Plaintiff

       intends by all documents relating to such policies. Defendants also object to this
       request to the extent it seeks any information or documentation that is attorney work
       product or protected by attorney- client privilege.

        Subject to and without waiving said objections, Plaintiff is referred to Logan
        Correctional Center Institutional Directive 04. 04. 102, previously produced as
        document    Bates    stamped    004475- 004484,           and Administrative   Directive   04. 04. 102,
        produced as document Bates stamped 004755- 004762.


        16.     All documents relating to Logan Correctional Center, Illinois Department of
Corrections,   or Wexford policies and procedures             relating to the provision of mental health
treatment to prisoners.



        RESPONSE:         Defendants   object to this request because it is vague, overbroad in time
        and scope, seeks information wholly irrelevant to the claims against Defendants in
        this case, is disproportional to the needs of this case, and is unduly burdensome.
        Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
        Logan Correctional Center. Plaintiffs request for all documents relating to any
        policies on the subject of " provision of mental health treatment to prisoners"                  at all

        Illinois Department of Corrections' facilities, without temporal limitation, is wholly
        overbroad, irrelevant, and disproportional to the needs of this case. Further, it is
        unclear what Plaintiff intends by all documents relating to such policies. Defendants
        also object to this request to the extent it seeks any information or documentation that
        is attorney work product or protected by attorney- client privilege.

        Subject to and without waiving said objections, Plaintiff is referred to Logan
        Correctional Center Institutional Directives 04. 04. 100, 04. 04. 101, and 04. 04. 102,


                                               Page 8   of   14
     1:18-cv-01101-SEM-TSH # 50-1               Page 39 of 69




       previously    produced     as   documents             Bates      stamped       004464- 004484,       and


       Administrative     Directives   04. 04. 100,     04. 04. 101,      and     04. 04. 102,   produced    as
       documents    Bates stamped 004745- 004762.


       17.     All documents relating to Logan Correctional Center, Illinois Department of
Corrections, or Wexford policies and procedures relating to prisoner mental health screening.

       RESPONSE:       Defendants object to this request because it is vague, overbroad in time
       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. Plaintiffs request for all documents relating to any
       policies on the subject of" prisoner mental health screening" at all Illinois Department
       of Corrections' facilities, without temporal limitation, is wholly overbroad, irrelevant,
       and disproportional    to the needs of this case. Further, it is unclear what Plaintiff

       intends by all documents relating to such policies. Defendants also object to this
       request to the extent it seeks any information or documentation that is attorney work
       product or protected by attorney- client privilege.

       Subject to and without       waiving    said objections,           Plaintiff is referred     to Logan
       Correctional Center Institutional Directives 04.04. 100, 04. 04. 101, and 04. 04. 102,
       previously produced as documents Bates stamped 004464- 004484, Administrative
       Directives 05. 07. 101 and 05. 07. 102, previously produced as documents Bates stamped
       004437- 004447,    and Administrative     Directives          04. 04. 100, 04. 04. 101, and 04. 04. 102,
       produced as documents      Bates stamped 004745- 004762.


       18.    All documents relating to Logan Correctional Center, Illinois Department of
Corrections, or Wexford policies and procedures governing prisoner classification, housing
assignments, and housing arrangements.

       RESPONSE:       Defendants object to this request because it is vague, overbroad in time

       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiffs claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. Plaintiffs request for all documents relating to any
       policies on the subject of " prisoner classification, housing assignments, and housing
       arrangements"     at all Illinois Department         of Corrections'     facilities, without temporal
       limitation, is wholly overbroad, irrelevant, and disproportional to the needs of this
       case. Further, it is unclear what Plaintiff intends by all documents relating to such
       policies. Defendants also object to this request to the extent it seeks any information
       or documentation that is attorney work product or protected by attorney- client
       privilege.




       Subject to and without waiving said objections, Plaintiff is referred to Logan
       Correctional Center Institutional Directive 04. 04. 001, previously produced as



                                              Page 9   of   14
      1:18-cv-01101-SEM-TSH # 50-1                Page 40 of 69



        document Bates stamped 004461- 004463, and Administrative Directives 05. 07. 101
        and 05.07. 102, previously produced as documents Bates stamped 004437- 004447.

        19.     All documents relating to Logan Correctional                Center, Illinois Department of
Corrections, or Wexford policies and procedures governing solitary confinement, administrative
segregation, restricted housing, disciplinary segregation, or any other name for the placement of a
prisoner in restrictive housing ( i. e., placement other than in general population).

        RESPONSE:       Defendants object to this request because it is vague, overbroad in time

        and scope, seeks information wholly irrelevant to the claims against Defendants in
        this case, is disproportional to the needs of this case, and is unduly burdensome.
        Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
        Logan Correctional Center. Plaintiff' s request for all documents relating to any
        policies on the subject of " placement of a prisoner in restrictive housing" at all Illinois
        Department of Corrections' facilities, without temporal limitation, is wholly
        overbroad,    irrelevant,   and disproportional            to the needs   of this case. Further, it is

        unclear what Plaintiff intends by all documents relating to such policies. Defendants
        also object to this request to the extent it seeks any information or documentation that
        is attorney work product or protected by attorney- client privilege.

        Subject to and without waiving said objections, Plaintiff is referred to 20 Illinois
        Administrative Code 504. 600 et seq., previously produced as document Bates stamped
        004430- 004436, Logan Correctional          Center Institutional Directives            04. 04. 001 and

        05. 12. 101, previously produced as documents Bates stamped 004461- 004463 and
        004491- 004500, and Administrative        Directive 05. 12. 101, produced as document Bates
        stamped   004765-   004774.


        20.    All documents relating to Logan Correctional Center, Illinois Department of
Corrections, or Wexford policies and procedures relating to " crisis watch" or any other term for
monitoring of inmates thought to be in danger to themselves or others. This request includes such
documents related to general policies for crisis watches and policies or procedures specific to any
occasion when Tiffany Rusher was placed on crisis watch, including limitations on property,
limitations on movement, and specifications of how various activities were to be performed while
on crisis watch ( e. g., use of toilet paper and sanitary pads).

        RESPONSE:       Defendants object to this request because it is vague, overbroad in time
        and scope, seeks information wholly irrelevant to the claims against Defendants in
        this case, is disproportional to the needs of this case, and is unduly burdensome.
        Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
        Logan Correctional Center. Plaintiff' s request for all documents relating to any
        policies on the subject of " crisis watch" at all Illinois Department of Corrections'
        facilities, without temporal limitation, is wholly overbroad, irrelevant, and
        disproportional to the needs of this case. Further, it is unclear what Plaintiff intends
        by all documents relating to such policies. Defendants also object to this request to
        the extent it seeks any information or documentation that is attorney work product
        or protected by attorney- client privilege.


                                               Page 10   of   14
      1:18-cv-01101-SEM-TSH # 50-1               Page 41 of 69




       Subject to and without waiving said objections, Plaintiff is referred to Logan
       Correctional Center Institutional Directives 04.04. 001 and 04. 04. 102, previously
       produced     as documents     Bates stamped             004461- 004463      and 00475- 004484,   and
       Administrative Directive 04.04. 102, produced as document Bates stamped 004755-
       004762.


       21.    All documents related to discharge planning for Tiffany Rusher, including without
limitation any documents relating to commitment proceedings which were contemplated or
initiated, including emails and other communications with the State' s Attorney' s office.

       RESPONSE: Defendants object to this request because it is vague, overbroad in time
       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome. It is
       unclear what Plaintiff intends by all documents relating to discharge planning for
       Tiffany Rusher. Defendants also object to this request to the extent it seeks any
       information or documentation that is attorney work product or protected by
       attorney- client privilege.

       Subject to and without waiving said objections, Plaintiff is referred to documents
       produced by Co -Defendants Bates stamped Wexford Bates 002214- 002233.

       22.   All documents relating to Illinois Department of Correction' s contract with
Wexford or any other entity or person relating to the provision of mental health services at Logan
Correctional Center which were in effect during the relevant period.

       RESPONSE: Defendants object to this request because it is vague, overbroad in time
       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. It is unclear whether Plaintiff is seeking documents
       concerning contracts between the Illinois Department of Corrections and other
       entities to provide mental health services, a copy of the contract between the Illinois
       Department     of Correction     and   Wexford          Health   Sources,   Inc., to provide   mental
       health services, or something else. Defendants also object to this request to the extent
       it seeks any information or documentation that is attorney work product or protected
       by attorney- client privilege.

       Subject to and without waiving said objections, Plaintiff is referred to documents
       produced by Co -Defendants Bates stamped Wexford Bates 002325- 002606.

       23.       All documents relating to Logan Correctional              Center, Illinois Department of
Corrections, or Wexford policies and procedures regarding inmate recreation or exercise.

       RESPONSE: Defendants object to this request because it is vague, overbroad in time
       and scope, seeks information wholly irrelevant to the claims against Defendants in


                                              Page   11   of   14
      1:18-cv-01101-SEM-TSH # 50-1              Page 42 of 69



       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. Plaintiff' s request for all documents relating to any
       policies on the subject of "inmate recreation or exercise" at all Illinois Department of
       Corrections' facilities, without temporal limitation, is wholly overbroad, irrelevant,
       and disproportional     to the needs of this case. Further, it is unclear what Plaintiff

       intends by all documents relating to such policies. Defendants also object to this
       request to the extent it seeks any information or documentation that is attorney work
       product or protected by attorney- client privilege.

       Subject to and without waiving said objections, Plaintiff is referred to the Logan
       Correctional Center offender orientation manual, previously produced as document
       Bates stamped 004501- 004580.


       24.      All documents relating to Logan Correctional Center, Illinois Department of
Corrections,   or Wexford policies and procedures regarding inmate education, job training,
employment, entertainment, or other programming.

       RESPONSE: Defendants object to this request because it is vague, overbroad in time
       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiffs claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. Plaintiff' s request for all documents relating to any
       policies on the subject of " inmate recreation            or exercise"   at all Illinois Department   of
       Corrections' facilities, without temporal limitation, is overbroad, irrelevant, and
       disproportional to the needs of this case. Further, it is unclear what Plaintiff intends
       by all documents relating to such policies. Defendants also object to this request to
       the extent it seeks any information or documentation that is attorney work product
       or protected by attorney- client privilege.

       Subject to and without waiving said objections, Plaintiff is referred to the Logan
       Correctional Center offender orientation manual, previously produced as document
       Bates stamped 004501- 004580.


       25.      All documents relating to the provision of hospital level mental health care to
prisoners confined to the Illinois Department of Corrections, including without limitations all
plans, communications, emails, studies and similar documents relating to contracts with, third
parties, other state agencies, or privately owned or operated hospitals relating to such care, or plans
or attempts to provide such care.



       RESPONSE:       Defendants object to this request because it is vague, overbroad in time
       and scope, seeks information wholly irrelevant to the claims against Defendants in
       this case, is disproportional to the needs of this case, and is unduly burdensome.
       Plaintiff' s claims in this case concern Tiffany Rusher' s mental health care while at
       Logan Correctional Center. Plaintiff' s request for all documents relating to " the
       provision of hospital level mental health care to prisoners" at all Illinois Department


                                             Page 12   of   14
      1:18-cv-01101-SEM-TSH # 50-1               Page 43 of 69



        of Corrections' facilities, without temporal limitation, is overbroad, irrelevant, and
        disproportional to the needs of this case. Further, it is unclear what Plaintiff intends
        by " hospital level mental health care." Defendants also object to this request to the
        extent it seeks any information or documentation               that is attorney work product or
        protected by attorney- client privilege.

           Request for Inspection to Defendant Baldwin in his Official Capacity
26. Pursuant to Federal Rule of Civil Procedure 34, Plaintiff requests that her counsel ( and
assistants to counsel) be permitted to inspect, measure, and take photographs and video of the
following areas within the Logan Correctional Center.
        a. Any/ all cells in which Tiffany Rusher was housed her incarceration at Logan
        Correctional   Center;

        b. Any/ all locations where Tiffany Rusher was permitted to travel outside of her cell after
        her placement on " constant watch" in September 2015.

        c. Any mechanical devices with which Tiffany Rusher was restrained after September
        2015.

        d. Any/ all mechanisms by which Ms. Rusher was watched by correctional and/ or medical
        staff during the period of September 2015 to May 2016 at the Logan Correctional Center,
        including for example, a video surveillance system, a window to her cell, etc.

        OBJECTION:         Defendant   Baldwin    objects       to   this   request   because   it   is vague,

        overbroad in time and scope, seeks information wholly irrelevant to the claims against
        Defendant in this case, is disproportional to the needs of this case, and is unduly
        burdensome. Plaintiff' s claims in this case concern Tiffany Rusher' s mental health
        care while at Logan Correctional       Center. Plaintiff' s request for inspection            is vague
        and unclear as it may seek inspection outside the control of the Illinois Department
        of Corrections. Defendant Baldwin also objects to this request to the extent allowing
        any of the persons or the items Plaintiff intends to use to conduct the inspection
        violates the safety, security, and privacy policies of the Illinois Department of
        Corrections    or Logan Correctional     Center.


                                                           Respectfully Submitted,

                                                           John Baldwin, J. B. Pritzker, Bruce Rauner,
                                                           Dr. Jeff Sim, the State of Illinois, and the
                                                           Illinois Department of Corrections
                                                                     Defendant,
Jeremy C. Tyrrell, # 6321649
Assistant Attorney General                                 Kwame Raoul, Attorney General,
500 South Second Street                                    State of Illinois,
Springfield, Illinois 62701
Telephone: (     217) 782-4555                                       Attorney for Defendant,
Facsimile: (     217) 782- 8767
Email: jtyrrell@atg. state. il. us                  By:
                                                                     Jerem    C. Tyrrell

                                                                     Assistant Attorney General


                                            Page 13   of   14
        1:18-cv-01101-SEM-TSH # 50-1                   Page 44 of 69



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT                       OF ILLINOIS


KELLI    ANDREWS,        as Administrator    of the

Estate of Tiffany Ann Rusher, deceased,

                          Plaintiff,
        v.                                                                No.      18- cv- 1101- SEM- TSH


BRUCE RAUNER et al.,


                          Defendants.


                                       CERTIFICATE OF SERVICE


         I hereby certify that on February 25, 2019, that the foregoing document Defendants'
Response to Plaintiff' s December 6, 2018 Requests for Production of Documents, along with a CD

containing documents Bates stamped 004734- 005031, was served upon the following persons by
enclosing same in an envelope addressed as indicated with postage fully prepaid and by depositing
same in the U. S. Post Office Mail Box:

     Alexis G. Chardon &       Stephen H. Weil                  Elizabeth N. Mazur, Nicole Rae Schutt, &
               Weil &    Chardon, LLC                                              Alan Mills
    333 South Wabash Avenue, Suite 2700                                 Uptown People' s Law Center
                 Chicago, IL 60604                                          4413 North Sheridan
                                                                                Chicago, IL 60640



                 Emmanuel Andre                                                 Karen McNaught
     Northside Transformative          Law Center                          Cassiday, Schade, LLP
             1543 West Morse Avenue                                   111 North 6th Street, Second Floor
                 Chicago, IL 60626                                          Springfield, IL 62701



     Alexander Chosid &        Charles Vaughn
             Wiedner &    McAuliffe, Ltd.
              8000 Maryland Avenue
                        Suite 550
                St. Louis, MO 63105




                                                                  erei*ly C. Terrell # 6321649
                                                                Assistant Attorney General


                                                    Page   14 of 14
1:18-cv-01101-SEM-TSH # 50-1   Page 45 of 69




                    Exhibit 6
      1:18-cv-01101-SEM-TSH # 50-1                           Page 46 of 69



                              IN THE UNITED STATES DISTRICT                       COURT
                             FOR THE CENTRAL DISTRICT                       OF ILLINOIS


KELLI   ANDREWS,            as Administrator     of the

Estate of Tiffany Ann Rusher, deceased,

                             Plaintiff,

        v.                                                                  No.     18- cv- 1101- SEM- TSH


BRUCE RAUNER et al.,


                             Defendants.


                             DEFENDANTS'             COMBINED         OBJECTIONS        TO
                      PLAINTIFF' S DECEMBER                   6, 2018 INTERROGATORIES


        Defendants,         John     R.   Baldwin,   J. B.    Pritzker,   Bruce   Rauner,   Dr.   Jeff   Sim,   Illinois


Department of Corrections, and State of Illinois, through their attorney, Kwame Raoul, Attorney

General for the State of Illinois, pursuant to Federal Rule of Civil Procedure 33, object to Plaintiff' s


December 6, 2018 interrogatories             as follows:


                                            Definitions      and Instructions


        1.        The term " document" shall have the broadest possible meaning under the Federal
Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,
audio, video, or other graphic matter, regardless of how it is printed, stored or reproduced, in the
possession and/ or control of Defendants or known by Defendants to exist, whether or not claimed
to be privileged or otherwise excludable from discovery. Any document with any marks or
notations, including but limited to: initials; routing instructions; date stamps; and any comment,
marking, or notation of any character, is to be considered a separate document. " Document"
includes communications.
        2. "          Defendants," shall refer to any of Defendants Bruce Rauner, The State of Illinois,
John R. Baldwin, Jeff Sim, He Yuan, Brian Richardson, The Illinois Department of Corrections,
and Wexford Health Sources, Inc., as well as their counsel and any consultants, experts,
investigators, representatives, agents or other Persons acting on their behalf.
        3.        These requests are to be responded to separately by each of the Defendants.
        4. "
                You" and " your" shall be interpreted to mean the Defendant answering the
interrogatory, as well as well as their counsel and any consultants, experts, investigators,
representatives, agents or other Person' s acting on their behalf.
        5. "          Logan" refers to the Logan Correctional Center.
        6. "          Relate," "
                                    relating to," or " regarding" shall mean directly or indirectly mentioning
or describing, pertaining to, being connected with, reflecting upon, or having any logical or factual
connection     with   a stated     subject matter.
      1:18-cv-01101-SEM-TSH # 50-1                        Page 47 of 69



          7. "        Communications" shall refer to any form of communication, including but not
limited    to    letters,   memos,   e- mails,   notes,   text   messages,    electronic   chats,    correspondence,
recordings, or the like.
          8. "   Person" shall refer to any individual, corporation, partnership, organization, or
other legal entity.

OBJECTION: Defendants object to Plaintiff' s Definitions and Instructions to the extent that
Plaintiff seeks to impose additional                requirements      or burdens on Defendants              than are
otherwise permissible under Federal Rules of Civil Procedure 26, 33, and 34. Defendants
provide their separate responses             and objections      to Plaintiff' s interrogatories       subject to and

without waiving this objection.

                                                    Interrogatories


          1.         State the name, address and phone number of every person who participated in

answering these interrogatories.

          OBJECTION: Defendants object to this interrogatory to the extent it seeks
          information protected by attorney- client privilege or the work product doctrine.

          2.         Identify by name and address all persons who have knowledge of facts that relate

to any of the claims or defenses in this action, including but not limited to all persons who are not

listed in Defendant' s Rule 26 Initial Disclosures. If you answer this Interrogatory by incorporating

Documents, please list under oath the identities of any and all additional persons not listed in these

Documents,         or, if there   are   no   such   additional    Persons    with   knowledge       responsive   to the


Interrogatory, please so state under oath.

          OBJECTION: Defendants object to this interrogatory because it is vague, overbroad in
          time and scope, disproportional to the needs of this case, seeks irrelevant information,

          and is unduly burdensome. See, e.g., M.McGee Design Studio, Inc. v. Brinson, 1994 WL
          380613, * 10 ( N.D. I11. Jul. 18, 1994) ( holding that request for all evidence plaintiffs
          intended to rely upon was overly broad in contravention of the Federal Rules, and that
           discovery does not mandate that each party turn everything in its possession over to the
                side.");
          other
                         see also Whitlow v. Martin, 259 F. R.D. 349, 354- 55 ( C. D. Ill. 2009) ( refusing
          to compel defendant to answer interrogatory subpart that required identification of
          precise documents that supported each allegation because such a request was unduly
          burdensome). Plaintiff' s claims include general allegations about, inter alia, Tiffany
          Rusher, medical providers, mental health providers, correctional employees, Wexford
          employees, the Illinois Department               of Corrections,      and the State of Illinois. It is
          unreasonable for Defendants to attempt to identify all individuals who may have

                                                                                                                       2
     1:18-cv-01101-SEM-TSH # 50-1              Page 48 of 69




       information concerning these types of broad allegations which are constrained by neither
       time nor scope. Identifying all individuals with knowledge of Plaintiff' s claims,
       allegations, and Defendants' and Co -Defendants' defenses thereto would necessarily
       require the identification of an unknowable number of individuals employed by the
       Illinois Department of Corrections, Wexford Health Sources, Inc., and the State of
       Illinois, past and present. Defendants object to culling through all the documents
       produced in discovery to specifically identify every individual named therein because
       such a request is overbroad in time and scope, unduly burdensome, and
       disproportional to the needs of this case. Defendants object to this interrogatory
       because it seeks information which if released would pose a risk to the safety and
       security of correctional employees, offenders, their families, and the institution.
       Defendants further object to the extent the information sought in this interrogatory
       is protected by law. See Departments of Commerce, Justice, and State Appropriations
       Act, Pub. L. No. 105- 277, § 127 ( 1999) ("   Notwithstanding any other provision of law,
       in any action brought by a prisoner under section 1979 of the Revised Statutes ( 42
       U. S. C. 1983) against a Federal, State, or local jail, prison, or correctional facility, or
       any employee or former employee thereof, arising out of the incarceration of that
       prisoner—(
                    1) the financial records of a person employed or formerly employed by
       the Federal, State, or local jail, prison, or correctional facility, shall not be subject to
       disclosure without the written consent of that person or pursuant          to a court order,

       unless a verdict of liability has been entered against that person; and ( 2) the home
       address, home phone number, social security number, identity of family members,
       personal tax returns, and personal banking information of a person described in
       paragraph ( 1), and any other records or information of a similar nature relating to
       that person, shall not be subject to disclosure      without the written    consent   of that
       person, or pursuant    to a court order.").


       3.      For each Person with knowledge responsive to the previous Interrogatory, please

describe with particularity any categories of facts known by each such Person relating to the claims

or defenses in this action, including all categories of facts about which the Person may be

competent to testify at trial. If this Interrogatory is answered by incorporating Documents, please

state under oath whether there are any categories of facts known to any witness relating to the

claims or defenses in this action which are not reflected in the Documents upon which you rely; in

the event you fail to do so, Plaintiffs will assume the substance of the witnesses' testimony is

strictly limited to what is contained in such Documents.

       OBJECTION: Defendants object to this interrogatory because it is vague, overbroad in
       time and scope, disproportional to the needs of this case, seeks irrelevant information,
       and is unduly burdensome. See, e.g., M.McGee Design Studio, Inc. v. Brinson, 1994 WL

                                                                                                   3
      1:18-cv-01101-SEM-TSH # 50-1                     Page 49 of 69




       380613, * 10 ( N.D. I11. Jul. 18, 1994) ( holding that request for all evidence plaintiffs
       intended to rely upon was overly broad in contravention of the Federal Rules, and that
        discovery does not mandate that each party turn everything in its possession over to the
       other   side.");   see also Whitlow v. Martin, 259 F. R.D. 349, 354- 55 ( C. D. III. 2009) ( refusing
       to compel defendant to answer interrogatory subpart that required identification of
       precise documents that supported each allegation because such a request was unduly
       burdensome). Plaintiff' s claims include general allegations about, inter alio, Tiffany
       Rusher, medical providers, mental health providers, correctional employees, Wexford
       employees, the Illinois Department of Corrections, and the State of Illinois. It is
       unreasonable for Defendants to attempt to identify all individuals who may have
       information concerning these types of broad allegations which are constrained by neither
       time nor scope. Identifying all individuals with knowledge of Plaintiff' s claims,
       allegations, and Defendants' and Co -Defendants' defenses thereto would necessarily
       require the identification of an unknowable number of individuals employed by the
       Illinois Department of Corrections, Wexford Health Sources, Inc., and the State of
       Illinois, past and present. Defendants            object to culling through all the documents
       produced in discovery to specifically identify every individual named therein because
       such a request is overbroad in time and scope, unduly burdensome, and
       disproportional to the needs of this case. Defendants also object to Plaintiff making
       any assumptions about the substance of any witness' s testimony.

       4.       Identify by name and last known address all correctional staff and medical/ mental

health workers who interacted with Tiffany Rusher from September 1, 2015 through May 31, 2016.

For each person identified, provide their job title and the dates and shifts worked. If you are unable


to identify the names and last known addresses of each responsive person, then so state under oath.

        OBJECTION: Defendants object to this interrogatory because it is vague, overbroad,
        disproportional to the needs of this case, seeks irrelevant information, and is unduly
        burdensome.       It is unreasonable    to require Defendants     to cull through all the medical

        records, mental health records, and documents produced in discovery to specifically
        identify every individual who              may    have "   interacted      Tiffany Rusher.
                                                                                with"


        Responding to this interrogatory           would necessarily require the identification of an
        unknowable number of individuals employed by the Illinois Department of Corrections,
        Wexford Health Sources, Inc., and the State of Illinois. It is further unduly burdensome
        to require Defendants to also ascertain the job titles, shifts worked, and last known
        addresses of these individuals.


        5.      Identify     by   name    and   last    known   address   of all   correctional   staff   and

medical/ mental health providers who had any responsibility for monitoring Tiffany Rusher from

September 1, 2015 through May 31, 2016. For each person identified, provide their job title and


                                                                                                            4
      1:18-cv-01101-SEM-TSH # 50-1                 Page 50 of 69



the dates and shifts worked. If you are unable to identify the names and last known addresses of

each responsive    person, then so state under oath.



       OBJECTION: Defendants object to this interrogatory because it is vague, overbroad,
       disproportional      to the needs of this case, seeks irrelevant information, and is unduly
       burdensome.      It is unreasonable     to require Defendants         to cull through all the medical
       records, mental health records, and documents produced in discovery to specifically
       identify every individual who had any responsibility for " monitoring" Tiffany
       Rusher. Responding to this interrogatory would necessarily require the identification
       of an unknowable         number of individuals       employed         by the Illinois Department        of
       Corrections, Wexford Health Sources, Inc., and the State of Illinois. It is further
       burdensome       to require Defendants      to also ascertain the job titles, shifts worked, and
       last known addresses of these individuals.


       6.         Identify by name and last known address all persons responsible for providing

mental health care at Logan Correctional Center at any time from September 1, 2015 through May

31, 2016. If you are unable to identify the names and last known addresses of each responsive

person, then so state under oath.



       OBJECTION: Defendants object to this interrogatory because it is vague, overbroad,
       disproportional to the needs of this case, seeks irrelevant information,                and is unduly
       burdensome. Plaintiff provides no reason or justification for why                       she seeks the
       identities of all persons who were responsible for providing mental                     health care at
       Logan Correctional Center from September 1, 2015, through May 31,                       2016. Further,
       this   information    is not relevant    to the   claims,   issues,    or defenses   of this   case.   The

       relevant information is the identities of the persons responsible for providing mental
       health care to Tiffany Rusher at Logan Correctional Center. Concerning this request,
       it is unreasonable to require Defendants to cull through all the medical records, mental
       health records, and documents produced in discovery to specifically identify every
       individual who had any responsibility for " providing mental health care" to Tiffany
       Rusher. It is further burdensome to require Defendants to also ascertain the job titles,
        shifts worked, and last known addresses of these individuals.

        7.        For any Document requested in Plaintiff' s discovery requests that has been lost,

discarded, destroyed, altered, or defaced, please identify each such Document as completely as
possible and state the approximate     date it was lost, discarded, destroyed, altered, or defaced; the


circumstances and manner in which it was lost, discarded, destroyed, altered, or defaced, including

the identities of all Persons involved; the reasons for disposing of the Document; the identity of
                                                                                                                5
      1:18-cv-01101-SEM-TSH # 50-1                  Page 51 of 69



any persons with knowledge of its content; and the identity of the last person known to have seen

it.



        OBJECTION: Defendants object to this interrogatory because it is overbroad in time
        and scope, disproportional to the needs of this case, and seeks irrelevant information. See
        Fed. R. Civ. P. 26( b). Plaintiff' s requests for production of documents is overbroad in
        time and scope, unduly burdensome, disproportional to the needs of the case, and largely
        irrelevant. Defendants hereby incorporate by reference all objections to Plaintiff' s
        discovery requests. Defendants object to providing a response to this interrogatory to the
        extent it seeks information concerning documents requested in Plaintiff' s discovery
        requests    which   are not both   responsive   to those requests   and relevant   to the claims   or

        defenses in this case.


        Defendants in their individual capacities also object to responding to this
        interrogatory with respect to any documents for which they are not the custodian or
        which are maintained by someone other than them.

        8.         Please state whether any Defendant or the employee or agent of any Defendant

acted inconsistently with any of the policies and practices of the Logan Correctional Center, the

Illinois Department of Corrections, or Wexford at any time during the events described in the

complaint. If the answer is in the affirmative, please identify: ( a) particular policy or practice that

was violated; ( b) the individual( s) who violated each such policy or practice; and ( c) any discipline

that resulted   from that violation.



        OBJECTION: Defendants object to this interrogatory because it is vague, overbroad,
        disproportional to the needs of this case, seeks irrelevant information, and is unduly
        burdensome. This interrogatory seeks information concerning policies and practices
        which have no relevance to the claims against Defendants in this case. Defendants

        further object to this interrogatory because it would require identifying every
        individual who worked for the Illinois Department of Corrections, Wexford Health
        Sources, Inc., and the State of Illinois, discerning every action those individuals took
        or did not take, whether those actions or inactions violated any policy, and whether
        those individuals were disciplined if any policy was violated. This interrogatory is
        unduly burdensome and disproportional to the needs of this case.

        9.         For any Affirmative Defenses pled in this matter, please describe the entire factual

basis or bases supporting those defenses. The information sought by this Interrogatory is not a

mere recitation of the statutory sections invoked. Plaintiff requests that you provide a detailed

                                                                                                            6
       1:18-cv-01101-SEM-TSH # 50-1                   Page 52 of 69




description of every fact and legal basis on which the defense is asserted so that Plaintiff may have

the opportunity to investigate by way of additional discovery requests. For instance, if there is any

physical, documentary, or testimonial evidence which supports any such defense, please identify

it specifically.

         OBJECTION: Defendants object to this interrogatory because it unduly burdensome.
         See, e.g., M.McGee Design Studio, Inc. v. Brinson, 1994 WL 380613, * 10 ( N.D. III. Jul. 18,
         1994) ( holding that request for all evidence plaintiffs intended to rely upon was overly
         broad in contravention of the Federal Rules, and that " discovery does not mandate that
         each
                party turn everything in its    possession   over   to the   other side.");   see also Whitlow v.

         Martin, 259 F. R. D. 349, 354- 55 ( C. D. Ill. 2009) ( refusing to compel defendant to answer
         interrogatory subpart that required identification of precise documents that supported
         each allegation because such a request was unduly burdensome).

         10.       State the date upon which You first became aware that Tiffany Rusher was in need

of mental health care.


         OBJECTION:           Defendants object to this interrogatory because it is vague,
         argumentative, irrelevant, and overbroad in time and scope. Plaintiff assumes Tiffany
         Rusher was " in need of mental health care" and assumes each of the Defendants was
         aware     of this.   These   facts   have   not been   established.      Defendants      object   to this

         interrogatory because " in need of mental health care" is vague and confusing. It is
         unclear whether Plaintiff is seeking information on when Defendants became aware
         that Tiffany Rusher was in need of any mental health care, or when Defendants
         became aware Tiffany Rusher had a mental health care need that was not being met.
         Defendants also object to this interrogatory because the relevant period for this
         information     is while     Ms. Rusher     was   incarcerated       in the Illinois    Department     of
         Corrections.


         11.       State each action You took to provide Tiffany Rusher with an appropriate level of

mental health care, and the date upon which You took each such action.


         OBJECTION: Defendants                object to this interrogatory             because it is vague,
         argumentative, irrelevant, and overbroad in time and scope. Plaintiff assumes
         Defendants were involved in providing " Tiffany Rusher with an appropriate level of
         mental health care" and implies Tiffany Rusher was not receiving " an appropriate
         level of mental health care." These facts have not been established. Defendants object
         to this interrogatory because " appropriate level of mental health care" is vague and
         confusing. Defendants also object to this interrogatory because the relevant period
         for this information is while Ms. Rusher was incarcerated in the Illinois Department
         of Corrections. Defendants also object to this interrogatory because it seeks a legal

                                                                                                                 7
     1:18-cv-01101-SEM-TSH # 50-1                     Page 53 of 69



       conclusion and expert opinion as to what constitutes " an appropriate level of mental
       health care."




       12.    State each action You took to ensure that Tiffany Rusher was receiving                              an

appropriate level of mental health care from others, the other person or persons who were to


provide such care, and the date upon which You took each such action.


       OBJECTION:         Defendants         object    to   this    interrogatory       because     it     is vague,
       argumentative,     irrelevant,       and   overbroad        in time     and   scope.    Plaintiff    assumes

       Defendants were involved in ensuring Tiffany Rusher received " appropriate level of
       mental health care" and implies Tiffany Rusher was not receiving " an appropriate
       level of mental   health    care."   These facts have not been established.             Defendants     object

       to this interrogatory because " appropriate level of mental health care" is vague and
       confusing. Defendants also object to this interrogatory because the relevant period
       for this information       is while Ms. Rusher was incarcerated               in the Illinois Department

       of Corrections. Defendants also object to this interrogatory because it seeks a legal
       conclusion   and expert opinion as to what constitutes " an appropriate                    level of mental
       health care."


       13.    Describe each action You took to ensure that Tiffany Rusher had access to

programs, services, and human contact, and the date upon which You took such action.


       OBJECTION:         Defendants object to this interrogatory                       because it is vague,
       argumentative,     irrelevant,       and   overbroad        in   time   and    scope.   Plaintiff    assumes

       Defendants were involved in ensuring that Tiffany Rusher " had access to programs,
       services, and human contact" and implies Tiffany Rusher was not receiving " access
       to programs, services, and human contact." These facts have not been established.

       Defendants object to this interrogatory because " programs, services, and human
       contact" is vague and confusing. Defendants also object to this interrogatory because
       the relevant period for this information             is while Ms. Rusher was incarcerated               in the

       Illinois Department of Corrections. Defendants also object to this interrogatory
       because it seeks a legal conclusion and expert opinion as to what constitutes " access
       to programs, services, and human contact."


       14.     Describe all steps which You took in connection with discharge planning for

Tiffany Rusher, including without limitation any steps You in connection with commitment

proceedings and commitment to a mental health hospital.


       OBJECTION:         Defendants         object to this interrogatory               because     it is vague,
       argumentative,     irrelevant, and overbroad in time and scope. Plaintiff assumes

                                                                                                                       8
      1:18-cv-01101-SEM-TSH # 50-1                      Page 54 of 69



       Defendants were involved in Tiffany Rusher' s " discharge planning." This fact have
       not been established. Defendants object to this interrogatory because " discharge
       planning" is vague and confusing. It is unclear whether Plaintiff is referring to
       Tiffany Rusher' s discharge from the custody of the Illinois Department of
       Corrections, or something else. Defendants also object to this interrogatory because
       the relevant period for this information is while Ms. Rusher was incarcerated in the
       Illinois Department of Corrections.


       15.         State the date on which you became aware that Illinois had no provision to provide


hospital level mental health care to prisoners confined in the Illinois Department of Corrections.


       OBJECTION:            Defendants     object to this request because       it is vague. It is not clear

       what Plaintiff means by " hospital level mental health care." Defendants also object to
       this request because it assumes that Illinois had no provision to provide " hospital level

       mental       health     care"   to offenders     in the custody    of the Illinois Department         of
       Corrections       and assumes       Defendants     were aware that Illinois      had no provision     to
       provide " hospital level mental health care" to offenders in the custody of the Illinois
       Department of Corrections. Defendants also object to this interrogatory because it is
       overbroad in time and scope, and irrelevant. The relevant issue in this case is Tiffany
       Rusher' s mental health treatment while in the custody of the Illinois Department of
       Corrections,      not mental      health   treatment   of other offenders.



        16.        State the date on which you became aware that there were prisoners confined in the


Illinois Department of Corrections who were in need of hospital level mental health care.


       OBJECTION: Defendants object to this request because it is vague. It is not clear
       what Plaintiff means by " hospital level mental health care." Defendants also object to
       this request because it assumes Defendants were aware prisoners in the custody of the
       Illinois     Department         of Corrections    needed "   hospital   level   mental   health   care."

       Defendants also object to this interrogatory because it is overbroad in time and scope,
       and irrelevant. The relevant issue in this case is Tiffany Rusher' s mental health
        treatment while in the custody of the Illinois Department of Corrections, not mental
        health     treatment    of other offenders.


        17.        Regarding the previous interrogatory, describe each action You too to make

hospital level mental health care available to prisoners confined in the Illinois Department of


Corrections who were in need of such care.


        OBJECTION:           Defendants      object to this request because it is vague. It is not clear
       what Plaintiff means by " hospital level mental health care." Defendants also object to
        this request because it assumes Defendants were aware prisoners in the custody of the
        Illinois    Department         of Corrections    needed " hospital     level mental     health care."

                                                                                                                  9
      1:18-cv-01101-SEM-TSH # 50-1               Page 55 of 69




       Defendants also object to this interrogatory because it is overbroad in time and scope,
        and irrelevant. The relevant issue in this case is Tiffany Rusher' s mental health
        treatment while in the custody of the Illinois Department of Corrections, not mental
        health treatment of other offenders.


        18.     State all reasons ( if any) that prisoners confined in the Illinois Department of

Corrections   who were in need of hospital level of mental health care were not transferred to one


of the state mental health hospitals operated by the Illinois Department of Human Services.

        OBJECTION:         Defendants   object to this request because it is vague. It is not clear

        what Plaintiff means by " hospital level mental health care." Defendants also object to
        this request because it assumes Defendants were aware prisoners in the custody of the
        Illinois Department of Corrections needed " hospital level mental health care."
        Defendants also object to this interrogatory because it is overbroad in time and scope,
        and irrelevant. The relevant issue in this case is Tiffany Rusher' s mental health
        treatment while in the custody of the Illinois Department of Corrections, not mental
        health treatment of other offenders.


        19.     To Defendants in their individual capacities only, including Wexford: For punitive

damage purposes, please state your net financial worth ( in dollars). Additionally, please describe

how that net worth has been calculated, including Defendant' s yearly salary, and list any and all

assets of value in excess of $2, 500 ( including a description of any ownership of real estate,

vehicles, stock, mutual funds, etc.), and all liabilities in excess of $2, 500.


        OBJECTION: Defendants object to this interrogatory because it is premature,
        overbroad in time and scope, and unduly burdensome. See, e.g., Farris v. Kohlrus,
        2019 WL 351876, * 6 ( C. D. Ill. Jan. 29, 2019) ( denying motion to compel disclosure of
        financial information prior to summary judgment); Finch v. City ofIndianapolis, 2011
        WL 2516242, * 7 ( S. D. Ind. Jun. 23, 2011) ( determining the plaintiffs' request for
        multiple years of state and federal income tax returns was inappropriate prior to

        summary judgment and absent " some demonstrating of the factual bases for
        plaintiffs'   allegation that the defendants'   conduct would support an award of punitive
        damages.").     Plaintiff has provided    no evidence ' to support an award    of punitive
        damages, and Plaintiff' s request seeks documentation far beyond what would be
        required to determine Defendants' current financial state. Further, Defendants are
        current or former state employees sued in connection with said employment and are
        likely to be indemnified by the State of Illinois, pursuant to the State Employee
        Indemnification Act, 5 ILCS 350/ 0. 01 et seq. Accordingly, Plaintiff' s request for
        detailed financial information is irrelevant.



                                                                                                 10
      1:18-cv-01101-SEM-TSH # 50-1     Page 56 of 69




                                               Respectfully Submitted,

                                               John R. Baldwin, J. B. Pritzker, Bruce
                                               Rauner, Dr. Jeff Sim, Illinois Department of
                                               Corrections,   and State of Illinois,


                                                       Defendants,

Jeremy C. Tyrrell, # 6321649
Assistant Attorney General                     Kwame Raoul, Attorney General,
500 South Second Street                        State of Illinois,
Springfield,   Illinois 62701
Telephone: (      217) 782- 4555                       Attorney for Defendants,
Facsimile: (      217) 782- 8767
Email:   jtyrrell@atg. state. il. us     By:               ycie
                                                       Jeremy C. Tyrrell
                                                       Assistant Attorney General




                                                                                          11
      1:18-cv-01101-SEM-TSH # 50-1              Page 57 of 69



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the
Estate of Tiffany Ann Rusher, deceased,

                          Plaintiff,
       v.                                                  No.       18- cv- 1101- SEM- TSH

BRUCE RAUNER et al.,


                          Defendants.


                                       CERTIFICATE OF SERVICE


       I hereby certify that on February 25, 2019, that the foregoing document Defendants'
Combined Objections to Plaintiff's December 6, 2018 Interrogatories was served upon the
following persons by enclosing same in an envelope addressed as indicated with postage fully
prepaid and by depositing same in the U. S. Post Office Mail Box:


    Alexis G. Chardon & Stephen H. Weil             Elizabeth N. Mazur, Nicole Rae Schutt, &
              Weil &    Chardon, LLC                                 Alan Mills
    333 South Wabash Avenue, Suite 2700                   Uptown People' s Law Center
                Chicago, IL 60604                             4413 North Sheridan
                                                                 Chicago, IL 60640


                Emmanuel Andre                                    Karen McNaught
    Northside Transformative Law Center                     Cassiday, Schade, LLP
          1543 West Morse Avenue                       111 North 6th Street, Second Floor
                Chicago, IL 60626                               Springfield, IL 62701


     Alexander Chosid & Charles Vaughn
            Wiedner &    McAuliffe, Ltd.
             8000 Maryland Avenue
                       Suite 550
               St. Louis, MO 63105


                                                    Respectfully Submitted,

                                                    k6r
                                                           C. Tyrrell # 6321649
                                                    Assistant Attorney General


                                                                                               12
1:18-cv-01101-SEM-TSH # 50-1   Page 58 of 69




                    Exhibit 7
       1:18-cv-01101-SEM-TSH # 50-1                       Page 59 of 69



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS


KELLI ANDREWS, as Administrator of the
Estate of Tiffany Ann Rusher. deceased,

                            Plaintiff,

       v.                                                                  No.       18- cv- 1101- SEM- TSH


BRUCE RAUNER et al.,


                            Defendants.


                  OFFICIAL CAPACITY DEFENDANTS'                              RESPONSE TO
                 PLAINTIFF' S DECEMBER                      6, 2018 INTERROGATORIES


        Defendants, John Baldwin ( in his official capacity), J. B. Pritzker ( in his official capacity),

Illinois Department        of Corrections,    and State of Illinois. ( collectively        the " Official Capacity

Defendants") through their attorney, Kwame Raoul. Attorney General for the State of Illinois,

pursuant to Federal         Rule of Civil Procedure          33, respond to Plaintiffs         December    6, 2018


interrogatories subject to objections served separately on February 25, 2019, as tbllows:

                                                     Interrogatories


        1.      State the name, address and phone number of every person who participated in

answering these interrogatories.

        RESPONSE:           Defendants       refer    Plaintiff   to   Defendants'     Combined     Objections   to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, Official Capacity Defendants provided these responses with the assistance
        of counsel. Additionally, Dr. Norine Ashley, Psychologist Administrator at Logan
        Correctional Center participated in answering these interrogatories. The address for
        Logan Correctional          Center is 1096 1350th Street, P. O. Box 1000, Lincoln,                IL 62656,
        and the phone number for Logan Correctional Center is ( 217) 735- 5581.


        2.      Identify by name and address all persons who have knowledge of facts that relate

to any of the claims or defenses in this action, including but not limited to all persons who arc not

listed in Defendant'   s   Rule 26 Initial Disclosures.      If you    answer this   Interrogatory by incorporating
       1:18-cv-01101-SEM-TSH # 50-1               Page 60 of 69




Documents, please list under oath the identities of any and all additional persons not listed in these

Documents, or, if there are no such additional         Persons with knowledge responsive to the

Interrogatory, please so state under oath.

        RESPONSE:         Defendants    refer Plaintiff to Defendants'    Combined      Objections    to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections,    Plaintiff is referred to Defendants'   Initial Disclosures,   any supplements
        thereto, documents Bates stamped 000001- 004733, any documents produced by the
        parties during discovery, and any documents produced pursuant to subpoena.

        3.      For each Person with knowledge responsive to the previous Interrogatory, please

describe with particularity any categories of facts known by each such Person relating to the claims

or defenses in this action, including all categories of facts about which the Person may be

competent to testify at trial. If this Interrogatory is answered by incorporating Documents, please

state under oath whether there are any categories of facts known to any witness relating to the

claims or defenses in this action which are not reflected in the Documents upon which you rely: in

the event you fail to do so, Plaintiffs will assume the substance of the witnesses' testimony is

strictly limited to what is contained in such Documents.

        RESPONSE: Defendants refer Plaintiff to Defendants' Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections,    Plaintiff is referred to Defendants'   Initial Disclosures,   any supplements
        thereto, documents Bates stamped 000001- 004733, any documents produced by the
        parties during discovery, and any documents produced pursuant to subpoena.

        4.         Identify by name and last known address all correctional staff and medical/ mental

health workers who interacted with Tiffany Rusher from September 1, 2015 through May 31, 2016.

For each person identified, provide their job title and the dates and shifts worked. If you are unable


to identify the names and last known addresses of each responsive person, then so state under oath.

        RESPONSE:         Defendants    refer Plaintiff to Defendants'    Combined      Objections    to
        Plaintiffs December 6, 2018 Interrogatories.          Subject to and without waiving said
        objections, Plaintiff is referred to Plaintiff' s combined medical and mental health
        records,      Bates   stamped    000017- 04297,    Defendants'    Initial    Disclosures,    any
      1:18-cv-01101-SEM-TSH # 50-1                    Page 61 of 69




       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.




       5.         Identify    by name     and     last known    address   of all   correctional   staff and

medical/ mental health providers who had any responsibility for monitoring Tiffany Rusher from

September 1, 2015 through May 31, 2016. For each person identified, provide their job title and

the dates and shifts worked. If you are unable to identify the names and last known addresses of

each responsive    person, then so state under oath.



       RESPONSE:             Defendants   refer Plaintiff to Defendants'        Combined     Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, Plaintiff is referred to Plaintiff' s combined medical and mental health
       records, Bates stamped 000017- 04297, Defendants'   Initial Disclosures, any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.




       6.         Identify by name and last known address all persons responsible for providing

mental health care at Logan Correctional Center at any time from September 1, 2015 through May

31, 2016. If you are unable to identify the names and last known addresses of each responsive

person, then so state under oath.


       RESPONSE:             Defendants   refer   Plaintiff   to Defendants'    Combined     Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections,     Plaintiff is referred      to Plaintiff' s combined     medical   and mental   health
       records, Bates stamped 000017- 04297, Defendants'   Initial Disclosures, any
       supplements thereto, documents Bates stamped 000001- 004733, any documents
       produced by the parties during discovery, and any documents produced pursuant to
       subpoena.




       7.         For any Document requested in Plaintiff's discovery requests that has been lost,

discarded, destroyed, altered, or defaced, please identify each such Document as completely as

possible and state the approximate date it was lost, discarded, destroyed, altered, or defaced; the


circumstances and manner in which it was lost, discarded, destroyed, altered, or defaced, including


                                                                                                           3
       1:18-cv-01101-SEM-TSH # 50-1                Page 62 of 69




the identities of all Persons involved; the reasons for disposing of the Document: the identity of

any persons with knowledge of its content; and the identity of the last person known to have seen
it.


        RESPONSE:         Defendants    refer Plaintiff to Defendants'     Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections,     Official Capacity    Defendants   are currently    unaware    of any relevant
        documents which have been lost, discarded, destroyed, altered, or defaced.


        8.         Please state whether any Defendant or the employee or agent of any Defendant

acted inconsistently with any of the policies and practices of the Logan Correctional Center, the

Illinois Department of Corrections, or Wexford at any time during the events described in the

complaint. If the answer is in the affirmative, please identify: ( a) particular policy or practice that

was violated; ( b) the individual( s) who violated each such policy or practice; and ( c) any discipline

that resulted from that violation.


        RESPONSE:          Defendants   refer   Plaintiff to Defendants'   Combined     Objections    to
        Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
        objections, Official Capacity Defendants are not currently aware of any individual
        acting inconsistently with any policies, practices, or customs at Logan Correctional
        Center as it concerns the medical or mental health treatment of Tiffany Rusher
        during her incarceration at Logan Correctional Center.

        9.         For any Affirmative Defenses pled in this matter, please describe the entire factual

basis or bases supporting those defenses. The information sought by this Interrogatory is not a

mere recitation of the statutory sections invoked. Plaintiff requests that you provide a detailed

description of every fact and legal basis on which the defense is asserted so that Plaintiff may have

the opportunity to investigate by way of additional discovery requests. For instance, if there is any

physical, documentary, or testimonial evidence which supports any such defense, please identify

it specifically.




                                                                                                       4
      1:18-cv-01101-SEM-TSH # 50-1              Page 63 of 69




       RESPONSE:         Defendants   refer Plaintiff to Defendants'   Combined   Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections:




       Plaintiff filed this lawsuit more than two years after the events contained therein,
       which purportedly gave rise to the claims, allegedly occurred. Therefore, any
       allegations or claims concerning events or actions occurring more than two years
       prior to Plaintiff filing this lawsuit are barred by the applicable two- year statute of
       limitations.



       To the extent Tiffany Rusher, a class member in Rasho v. Baldwin, 07- 1298 ( C. D. 111.),
       was provided mental health treatment in accordance with the terms agreed to or court
       orders in Rasho v. Baldwin, 07- 1298 ( C. D. III.), Plaintiff is barred from challenging
       the terms of the court orders, the terms of the agreements between the parties, or the

       constitutionality    of that treatment    she received    pursuant to those orders and
       agreements.




       Plaintiff filed a lawsuit titled Andrews v. Sangamon County, No. 18- cv-01100- SEM-
       TSH ( C. D. I11.) on March 12, 2018. Plaintiff alleges parties in Andrews caused Tiffany
       Rusher harm and injuries. Plaintiff is barred from recovering for harms and injuries
       in this lawsuit to the extent the injuries for which Plaintiff seeks to recover in Andrews
       are the same or overlap with the injuries for which Plaintiff seeks to recover in this
       lawsuit. Plaintiff is not entitled to recover twice for the same harms or injuries. Duran
       v. Town of Cicero, Ill., 653 F. 3d 632, 642 ( 7th Cir. 2011).

        10.    State the date upon which You first became aware that Tiffany Rusher was in need

of mental health care.


       RESPONSE:         Defendants   refer Plaintiff to Defendants'   Combined   Objections   to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, as it concerns Tiffany Rusher' s incarceration in the Illinois Department
       of Corrections, Ms. Rusher' s mental health records indicated that she was screened
       on January 7, 2010, for mental health needs and was referred to see the psychiatrist.
       Plaintiff is referred to document Bates stamped 004786.


        1 1.   State each action You took to provide Tiffany Rusher with an appropriate level of

mental health care, and the date upon which You took each such action.


        RESPONSE:        Defendants   refer Plaintiff to Defendants'   Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories.     Subject to and without waiving said
       objections, the State of Illinois, through the Illinois Department of Corrections,
       contracted with Wexford Health Sources, Inc., to provide medical and mental health
       services to offenders in the custody of the Illinois Department of Corrections at Logan
       Correctional Center, which included Tiffany Rusher. This contract was executed on

                                                                                                   5
      1:18-cv-01101-SEM-TSH # 50-1               Page 64 of 69




       May 9, 2011. Plaintiff is referred to the document produced by Co -Defendants Bates
       stamped Wexford 002325- 002606. Official Capacity Defendants expected and relied
       upon Wexford Health Sources, Inc., to ensure that the mental health needs of
       offenders at Logan Correctional Center were being met.
       The Illinois Department of Corrections has also enacted administrative directives, as
       well as institutional directives specific to Logan Correctional Center, concerning the
       provision of medical and mental health care. Plaintiff is referred to documents Bates
       stamped 004437- 004500 and 004734- 004774.


       Plaintiff is also referred to Tiffany Rusher' s medical and mental health records,
       produced as documents Bates stamped 000017- 04297, for the specific treatment Ms.
       Rusher received while in the custody of the Illinois Department of Corrections at
       Logan Correctional Center.


       12.    State each action You took to ensure that Tiffany Rusher was receiving an

appropriate level of mental health care from others, the other person or persons who were to


provide such care, and the date upon which You took each such action.


       RESPONSE:         Defendant    refers Plaintiff to Defendants'        Combined       Objections     to
       Plaintiffs December 6, 2018 Interrogatories. Subject to and without waiving said
       objections,    the State of Illinois,   through   the Illinois    Department     of Corrections,
       contracted with Wexford Health Sources, Inc., to provide medical and mental health
       services to offenders in the custody of the Illinois Department of Corrections at Logan
       Correctional Center, which included Tiffany Rusher. This contract was executed on
       May 9, 2011. Plaintiff is referred to the document produced by Co -Defendants Bates
       stamped Wexford 002325- 002606. Official Capacity Defendants expect and rely upon
       Wexford Health Sources, Inc., to ensure that the mental health needs of offenders at

       Logan Correctional Center are being met.

       The Illinois   Department     of Corrections   has also enacted     administrative    directives,   as
       well as institutional directives specific to Logan Correctional Center, concerning the
       provision of mental health care that were applicable to Tiffany Rusher. Plaintiff is
       referred to:

               Administrative Directive 05. 07. 101, Adult Process, Bates 004437- 004441;
               Administrative      Directive 05. 07. 102, Reception Status, Bates 004442- 004447;
               Institutional   Directive   04. 03. 103, Health   Care Services    for Offenders,      Bates
               004448- 004455;

               Institutional Directive 04. 03. 120, Offender infirmary Services, Bates 004456-
               004460;

               Institutional Directive 04. 04. 001, Housing Assignment for Severely Mental I11,
               Bates 004461- 004463;
               Institutional   Directive   04. 04. 100, Mental    Health    General   Provisions,     Bates
               004464- 004471;



                                                                                                            6
      1:18-cv-01101-SEM-TSH # 50-1                   Page 65 of 69




               Institutional Directive 04. 04. 101, Non -Emergency Mental Health Services,
               Bates 00472- 004474;
               Institutional Directive 04. 04. 102, Suicide Prevention           and Intervention    and
               Emergency Services, 004475- 004484
               Administrative       Directive   04. 03. 103, Offender   Health    Care Services,    Bates
               004734- 004740;

               Administrative Directive 04.03. 120, Offender Infirmary Services, Bates
               004741-    004744;

               Administrative       Directive 04. 04. 100, Mental Health General Provisions, Bates
               004745- 004751;
               Administrative Directive 04. 04. 101, Mental Health Non -Emergency Services,
               Bates 004752- 004754;
               Administrative Directive 04. 04. 102, Suicide Prevention and Intervention and
               Emergency Services, Bates 004755- 004762; and
               Administrative       Directive 04. 04. 103, Use of Restraints        for Mental     Health
               Purposes, Bates 5080- 5084.


       In addition, the Illinois Department of Corrections employed staff through the Office
       of Health Sources to oversee the implementation and execution of the contract with
       Wexford Health Sources, Inc.


       Plaintiff is also referred to Tiffany Rusher' s medical and mental health records,
       produced as documents Bates stamped 000017- 04297, for the specific treatment Ms.
       Rusher received while in the custody of the Illinois Department of Corrections at
       Logan Correctional Center.


       13.     Describe each action You took to ensure that Tiffany Rusher had access to

programs, services, and human contact, and the date upon which You took such action.


       RESPONSE:          Defendant    refers Plaintiff to Defendants'      Combined Objections         to
       Plaintiff' s December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, staff employed by the Illinois Department of Corrections took numerous
       actions to ensure Tiffany Rusher had the ability to participate in programming and
       services, as well as to ensure she had access to human contact. For specific details of

       these   actions,    Plaintiff   is referred    to Tiffany   Rusher' s cumulative      counseling
       summary, produced as document Bates stamped 000010- 000016, Tiffany Rusher' s
       medical and mental health         records,    produced   as document      Bates stamped   000017-

       004297 and 004775- 005031, Tiffany Rusher' s disciplinary reports, produced as
       documents Bates stamped 004298- 004425 and 004581- 004708, Tiffany Rusher' s trust
       fund statement, produced as document bates stamped 004426- 004429, Tiffany
       Rusher' s living unit history, produced as document Bates stamped 004709- 004714,
       and Tiffany Rusher' s visit history, produced as document Bates stamped 004715-
       004716.




                                                                                                            7
       1:18-cv-01101-SEM-TSH # 50-1             Page 66 of 69



       14.     Describe all steps which You took in connection with discharge planning for

Tiffany Rusher, including without limitation any steps You in connection with commitment

proceedings and commitment to a mental health hospital.


       RESPONSE:       Defendant    refers Plaintiff to Defendants'     Combined    Objections   to
       Plaintiffs December 6, 2018 Interrogatories. Subject to and without waiving said
       objections, as it concerns Tiffany Rusher' s release from the custody of the Illinois
       Department of Corrections on May 3, 2016, Plaintiff is referred to documents Bates
       stamped 005032- 005079.


       Plaintiff is also referred to Tiffany Rusher' s medical and mental health records,
       produced as documents Bates stamped 000017- 04297, for the specific treatment Ms.
       Rusher received while in the custody of the Illinois Department of Corrections at
       Logan Correctional     Center.


       15.     State the date on which you became aware that Illinois had no provision to provide


hospital level mental health care to prisoners confined in the Illinois Department of Corrections.


       RESPONSE:       Defendant    refers   Plaintiff to Defendants'   Combined    Objections   to
       Plaintiff' s December 6, 2018 Interrogatories.


        16.    State the date on which you became aware that there were prisoners confined in the


Illinois Department of Corrections who were in need of hospital level mental health care.


       RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
       Plaintiff' s December 6, 2018 Interrogatories.


        17.    Regarding the previous interrogatory, describe each action You too to make

hospital level mental health care available to prisoners confined in the Illinois Department of


Corrections who were in need of such care.


        RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
        Plaintiff' s December 6, 2018 Interrogatories.


        18.    State all reasons ( if any) that prisoners confined in the Illinois Department of

Corrections who were in need of hospital level of mental health care were not transferred to one


of the state mental health hospitals operated by the Illinois Department of Human Services.


                                                                                                     8
       1:18-cv-01101-SEM-TSH # 50-1               Page 67 of 69



        RESPONSE: Defendant refers Plaintiff to Defendants' Combined Objections to
        Plaintiffs   December 6, 2018 Interrogatories.


        19.     To Defendants in their individual capacities only, including Wexford: For punitive

damage purposes, please state your net financial worth ( in dollars). Additionally, please describe

how that net worth has been calculated, including Defendant' s yearly salary. and list any and all

assets of value in excess of $2, 500 ( including a description of any ownership of real estate,

vehicles, stock, mutual funds, etc.), and all liabilities in excess of $2. 500.


        RESPONSE: This interrogatory is not directed to these Defendants. Accordingly, no
        response is provided.




                                                           Respectfully Submitted,

                                                           John Baldwin ( in his official capacity), J. B.
                                                           Pritzker ( in his official capacity), Illinois
                                                           Department       of Corrections,   and   State   of
                                                           Illinois,



                                                                       Defendants,

Jeremy C. Tyrrell, # 6321649
Assistant Attorney General                                 Kwame Raoul, Attorney General,
500 South Second Street                                    State of Illinois,
Springfield, Illinois 62701
Telephone: (     217) 782- 4555                                         ttorneyy for   endants,

Facsimile: (     217) 782- 8767

Email: jtyrrell@atg. state. il. us                   By.                     l-•       /

                                                                       Jeremy C. Tyrrell
                                                                       Assistant Attorney General




                                                                                                             9
      1:18-cv-01101-SEM-TSH # 50-1                Page 68 of 69



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL             DISTRICT      OF ILLINOIS


KELLI ANDREWS,        as Administrator   of the
Estate of Tiffany Ann Rusher, deceased,

                       Plaintiff,
       v.                                                       No.      18- cv- 1101- SEM- TSH


BRUCE RAUNER et al.,


                       Defendants.


                                    CERTIFICATE      OF SERVICE


       I hereby certify that on March 11, 2019. that the foregoing document Official Capacity
Defendants' Response to Plaintiff's December 6, 2018 Interrogatories was served upon the
following persons by enclosing same in an envelope addressed as indicated with postage fully
prepaid and by depositing same in the U. S. Post Office Mail Box:


     Alexis G. Chardon &    Stephen H. Weil           Elizabeth N. Mazur, Nicole Rae Schult, &
              Weil & Chardon, LLC                                        Alan Mills

    333 South Wabash Avenue, Suite 2700                        Uptown People' s Law Center
                Chicago, IL 60604                                 4413 North Sheridan
                                                                      Chicago, IL 60640



                Emmanuel Andre                                        Karen McNaught
     Northside Transformative Law Center                         Cassiday, Schade, LLP
            1543 West Morse Avenue                        111 North 6th Street, Second Floor
                Chicago, IL 60626                                 Springfield,    IL 62701



     Alexander Chosid & Charles Vaughn
            Wiedner & McAuliffe, Ltd.
             8000 Maryland Avenue
                    Suite 550
              St. Louis, MO 63105


                                                       Respec fully Submitted,


                                                        re .       Tyrrell       321649

                                                      Assistant Attorney General

                                                                                                  10
            1:18-cv-01101-SEM-TSH # 50-1                 Page 69 of 69




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF ILLINOIS

11         LI ANDREWS, as Administrator of the
          to of Tiffany Ann Rusher, deceased,

                             Plaintiff,
             v.                                                       No.    18- cv- 1101- SEM- TSH


          JCE RAUNER et al..
      I
                             Defendants.




                               DECLARATION OF DR. NORINE ASHLEY

             Pursuant to 28 U. S. C. §
                                          1746, I, Dr. Norine Ashley, declare under penalty of perjury that

          facts and information contained in Official Capacity Defendants' Response to Plaintiff's
          ember 6, 2018 Interrogatories are true and accurate to the best of my knowledge, information,
     d belief.


          cuted on this March 11, 2019.




                                                      Dr. Norine   Ashley
